                  Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 1 of 65



 1   Laurence M. Rosen, Esq. (SBN 219683)
     THE ROSEN LAW FIRM, P.A.
 2   355 South Grand Avenue, Suite 2450
     Los Angeles, CA 90071
 3   Telephone: (213) 785-2610
     Facsimile: (213) 226-4684
 4   Email: lrosen@rosenlegal.com
 5   Counsel for Plaintiff
 6

 7                            IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 8
      YACOB CHERNET, derivatively on behalf of
 9    EHEALTH, INC.,
10
             Plaintiff,
                                                      Case No.:   20-cv-04477
11
             v.
12
      SCOTT N. FLANDERS, DEREK N. YUNG,
13    DAVID K. FRANCIS, ANDREA C.
14    BRIMMER, BETH A. BROOKE, MICHAEL
      D. GOLDBERG, RANDALL S. LIVINGSTON,
15    JACK L. OLIVER, III, and DALE B. WOLF,
                                                      DEMAND FOR JURY TRIAL
16           Defendants,
17
             and
18
      EHEALTH, INC.,
19
             Nominal Defendant.
20
21

22                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

23

24

25

26
27

28

                                  Verified Shareholder Derivative Complaint
                 Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 2 of 65



 1
                                                 INTRODUCTION
 2
            Plaintiff Yacob Chernet (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and on
 3
     behalf of Nominal Defendant eHealth, Inc. (“eHealth” or the “Company”), files this Verified
 4
     Shareholder Derivative Complaint against Individual Defendants Scott N. Flanders, Derek N. Yung,
 5
     David K. Francis, Andrea C. Brimmer, Beth A. Brooke, Michael D. Goldberg, Randall S. Livingston,
 6
     Jack L. Oliver, III, and Dale B. Wolf (collectively, the “Individual Defendants,” and together with
 7
     eHealth, the “Defendants”) for breaches of their fiduciary duties as directors and/or officers of eHealth,
 8
     unjust enrichment, abuse of control, gross mismanagement, waste of corporate assets and violations of
 9
     Sections 14(a), 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). As for
10
     Plaintiff’s complaint against the Individual Defendants, Plaintiff alleges the following based upon
11
     personal knowledge as to Plaintiff’s and Plaintiff’s own acts, and information and belief as to all other
12
     matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys, which
13
     included, among other things, a review of the Defendants’ public documents, conference calls, and
14
     announcements made by Defendants, United States Securities and Exchange Commission (“SEC”)
15
     filings, wire and press releases published by and regarding eHealth, legal filings, news reports, securities
16
     analysts’ reports and advisories about the Company, and information readily obtainable on the Internet.
17
     Plaintiff believes that substantial evidentiary support will exist for the allegations set forth herein after a
18
     reasonable opportunity for discovery.
19
                                            NATURE OF THE ACTION
20
            1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed by
21
     eHealth’s directors and officers from March 19, 2018 through the present (the “Relevant Period”).
22
            2.      eHealth is a health insurance marketplace that provides a technology and service platform
23
     that offers consumer engagements, education, and health insurance enrollment solutions. The
24
     Company’s marketplace sells health insurance products from over 180 health insurance carriers across
25
     the United States.
26
            3.      On January 1, 2018, the Company started recognizing its revenue under Accounting
27
     Standards Update 2014-09, Revenue from Contracts with Customers, known as “ASC 606.” Following
28
                                                         1
                                     Verified Shareholder Derivative Complaint
                 Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 3 of 65



 1
     its adoption of ASC 606, the Company began preemptively recognizing revenue based on projected
 2
     estimates attached to enrollees’ purported membership lifetimes utilized in eHealth’s long-term value
 3
     (“LTV”) models.
 4
            4.      The Company’s highly aggressive estimates successfully disguised the true profitability
 5
     of eHealth. To the investing public, eHealth’s growth had skyrocketed over the last two years, with
 6
     record-breaking numbers of enrollees and promising operating results. Yet, along with the explosive
 7
     growth came a significant increase in the rates of membership churn, i.e. the rate at which enrollees
 8
     switched or otherwise abandoned their health care plans.
 9
            5.      The Company’s stock price rose in tandem, reaching a high of $152.19 per share during
10
     the Relevant Period.
11
            6.      However, the key driver of eHealth’s growth since at least 2018, has been the Company’s
12
     reliance on “direct response” advertising, a type of advertising designed to prompt immediate action.
13
     Enrollees acquired through direct response advertising are high churn and resultingly unprofitable. The
14
     increasing usage of direct response advertising allowed eHealth’s enrollees to soar during the Relevant
15
     Period. At the same time, the Company continued to calculate membership life assumptions with results
16
     experienced in 2017—before the composition of its membership—and their churn rates—drastically
17
     changed. The Individual Defendants’ deliberate manipulation of the Company’s growth and prospects
18
     enabled them to artificially inflate the price of eHealth common stock and dump their shares for
19
     excessive profits.
20
            7.      Throughout the Relevant Period, the Individual Defendants misleadingly downplayed
21
     costs associated with retaining enrollees, while overstating the estimated lifetime and future
22
     commissions to be received by enrollees. The combined result presented a faulty image of steady growth
23
     and solid membership for the Company. At the same time, the Company’s management has
24
     continuously failed to reach positive cash flows, despite purported expectations to the contrary.
25
            8.      The truth emerged prior to the market opening on April 8, 2020, when an online research
26
     publication, Muddy Waters Research (“Muddy Waters”), published a report (the “Muddy Waters
27
     Report”) that stated, “[eHealth’s] highly aggressive accounting masks what we believe is a significantly
28
                                                        2
                                    Verified Shareholder Derivative Complaint
                 Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 4 of 65



 1
     unprofitable business.”1 The report pointed out that the Company’s LTV persistence assumptions
 2
     seemed highly aggressive against the reality of the Company’s operations, skyrocketing churn rates, and
 3
     reliance on “Direct Response television advertising.” The report further concluded that “[eHealth] is
 4
     pursuing low quality, lossmaking growth while its LTVs are based on lower churn, pre-growth cohorts.”
 5
     According to the Muddy Waters Report, “[t]o generate [its] unprofitable growth, [eHealth] has been
 6
     incinerating cash, which we expect it to continue to do until this value destruction slows down or stops.
 7
     [eHealth] management is, in our view, running a massive stock promotion.” (Emphasis added).
 8
            9.      On this news, the Company’s stock price fell over 12%, from closing at $116.90 per
 9
     share on April 7, 2020, to close at $103.20 per share on April 8, 2020.
10
            10.     During the Relevant Period, the Individual Defendants breached their fiduciary duties by
11
     personally making and/or causing the Company to make to the investing public a series of materially
12
     false and misleading statements regarding the Company’s business, operations, and prospects.
13
     Specifically, the Individual Defendants willfully or recklessly made and/or allowed certain of the
14
     Individual Defendants to make false and misleading statements to the investing public that failed to
15
     disclose, inter alia, that: (i) eHealth utilized accounting techniques that were highly aggressive and
16
     overstated membership lifetime modeling assumptions; (ii) the Company depended on direct response
17
     television advertising as its primary marketing tool, which attracts droves of high churn enrollees who
18
     are unprofitable; (iii) because the Company began pursuing growth that was low quality and
19
     uneconomic, the rate of eHealth membership churns sharply climbed from 2017; and (iv) the Company
20
     failed to maintain internal controls. As a result of the foregoing, the Company’s public statements were
21
     materially false and misleading at all relevant times.
22
            11.     The Individual Defendants also breached their fiduciary duties by failing to correct and/or
23
     causing the Company to fail to correct these false and misleading statements and omissions of material
24
     fact to the investing public.
25

26
27
     1
      http://d.muddywatersresearch.com/content/uploads/2020/04/MW_EHTH_04082020.pdf. Last visited
28   May 27, 2020.
                                                         3
                                     Verified Shareholder Derivative Complaint
                  Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 5 of 65



 1
                12.   Additionally, in breach of their fiduciary duties, the Individual Defendants caused the
 2
     Company to fail to maintain adequate internal controls.
 3
                13.   Furthermore, the Individual Defendants breached their fiduciary duties by causing the
 4
     Company to repurchase its own stock at prices that were artificially inflated due to the foregoing
 5
     misrepresentations. Upon information and belief, 18,656 shares of the Company’s common stock were
 6
     repurchased at inflated prices during the Relevant Period.2 Furthermore, five of the Individual
 7
     Defendants engaged in insider sales during the Relevant Period while the stock was artificially inflated,
 8
     netting proceeds of over $32.4 million collectively.
 9
                14.   In light of the Individual Defendants’ misconduct, which has subjected eHealth, its Chief
10
     Executive Officer (“CEO”), its Chief Financial Officer (“CFO”), and its Chief Operating Officer
11
     (“COO”) to being named as defendants in two federal securities fraud class action lawsuits pending in
12
     the United States District Court for the Northern District of California (the “Securities Class Actions”),
13
     the need to undertake internal investigations, the need to implement adequate internal controls over its
14
     financial reporting, the losses from the waste of corporate assets, the losses due to the unjust enrichment
15
     of the Individual Defendants who were improperly over-compensated by the Company and/or who
16
     benefitted from the wrongdoing alleged herein, the Company will have to expend many millions of
17
     dollars.
18
                15.   In light of the breaches of fiduciary duty engaged in by the Individual Defendants, most
19
     of whom are the Company’s current directors, their collective engagement in fraud, the substantial
20
     likelihood of the directors’ liability in this derivative action and the CEO’s, CFO’s, and COO’s liability
21
     in the Securities Class Actions, their being beholden to each other, their longstanding business and
22
     personal relationships with each other, and their not being disinterested and/or independent directors, a
23
     majority of eHealth’s Board of Directors (the “Board”) cannot consider a demand to commence
24
     litigation against themselves on behalf of the Company with the requisite level of disinterestedness and
25
     independence.
26
27

28   2
         As of this date, the Company has not disclosed the price it paid per share for these repurchases.
                                                          4
                                      Verified Shareholder Derivative Complaint
                Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 6 of 65



 1
                                            JURISDICTION AND VENUE
 2
             16.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because
 3
     Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. § 78n,
 4
     Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Sections 10(b) and 20(a) of the Exchange Act
 5
     (15 U.S.C. §§ 78j, 78t), and SEC Rule 10b-5 (17 C.F.R. § 240.10b-5) promulgated thereunder, and raise
 6
     a federal question pertaining to the claims made in the Securities Class Actions based on violations of
 7
     the Exchange Act.
 8
             17.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28
 9
     U.S.C. § 1367(a).
10
             18.     Additionally, diversity jurisdiction is conferred by 28 U.S.C. § 1332. Plaintiff and the
11
     Individual Defendants are citizens of different states and the amount in controversy exceeds the sum or
12
     value of $75,000, exclusive of interest and costs.
13
             19.     This derivative action is not a collusive action to confer jurisdiction on a court of the
14
     United States that it would not otherwise have.
15
             20.     The Court has personal jurisdiction over each of the Defendants because each Defendant
16
     is either a corporation incorporated in this District, or he or she is an individual who has minimum
17
     contacts with this District to justify the exercise of jurisdiction over them.
18
             21.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a
19
     substantial portion of the transactions and wrongs complained of herein occurred in this District, and the
20
     Defendants have received substantial compensation in this District by engaging in numerous activities
21
     that had an effect in this District.
22
             22.     Venue is proper in this District because eHealth and the Individual Defendants have
23
     conducted business in this District, and Defendants’ actions have had an effect in this District.
24
                                                       PARTIES
25
             Plaintiff
26
             23.     Plaintiff is a current shareholder of eHealth common stock. Plaintiff has continuously
27
     held eHealth common stock at all relevant times. Plaintiff is a citizen of the State of Indiana.
28
                                                          5
                                      Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 7 of 65



 1
            Nominal Defendant eHealth
 2
            24.       Nominal Defendant eHealth is a Delaware corporation with its principal executive offices
 3
     at 2625 Augustine Drive, Second Floor, Santa Clara, California 95054. eHealth’s shares trade on the
 4
     Nasdaq Global Select Market (“NASDAQ”) under the ticker symbol “EHTH.”
 5
            Defendant Flanders
 6
            25.       Defendant Scott N. Flanders (“Flanders”) has served as the Company’s CEO since May
 7
     2016 and as a Company director since February 2008. According to the Company’s Schedule 14A filed
 8
     with the SEC on April 28, 2020 (the “2020 Proxy Statement”), as of March 31, 2020, Defendant
 9
     Flanders beneficially owned 849,758 shares of the Company’s common stock, which represented 3.2%
10
     of the Company’s outstanding shares of common stock on that date. Given that the price per share of the
11
     Company’s stock at the close of trading on March 31, 2020 was $140.82, Defendant Flanders owned
12
     approximately $119.6 million worth of eHealth stock.
13
            26.       For the fiscal year ended December 31, 2019, Defendant Flanders received $9,798,119 in
14
     compensation from the Company. This included $600,000 in salary, $8,064,027 in stock awards,
15
     $1,125,000 in Non-Equity Incentive Plan compensation and $9,092 in all other compensation. For the
16
     fiscal year ended December 31, 2018, Defendant Flanders received $3,498,356 in compensation from
17
     the Company. This included $600,000 in salary, $2,064,856 in stock awards, $828,000 in Non-Equity
18
     Incentive Plan compensation and $5,500 in all other compensation.
19
            27.       During the period of time when the Company materially misstated information to the
20
     investing public to keep the stock price inflated, and before the scheme was exposed, Defendant
21
     Flanders made the following sales of the Company’s common stock:
22

23                      Date           Number of Shares           Price                 Proceeds
                  January 24, 2020         89,278                $113.81           $   10,160,729.18
24
                  January 22, 2020         31,722                $100.28           $    3,181,082.16
25                  July 30, 2019          99,516                $104.15           $   10,364,591.40
                    May 10, 2019           34,005                $ 61.40           $    2,087,907.00
26
27

28
                                                         6
                                     Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 8 of 65



 1
     Thus, in total, before the fraud was exposed, he sold 254,521 Company shares on inside information, for
 2
     which he received approximately $25.7 million. His insider sales made with knowledge of material non-
 3
     public information before the material misstatements and omissions were exposed demonstrates his
 4
     motive in facilitating and participating in the scheme.
 5
            28.     The Company’s 2020 Proxy Statement stated the following about Defendant Flanders:
 6
            Scott N. Flanders. Chief Executive Officer and Director. Scott Flanders has served as our
 7          chief executive officer since May 2016 and as a member of our board of directors since
            February 2008. Prior to becoming our chief executive officer, Mr. Flanders served as the
 8
            chief executive officer of Playboy Enterprises, Inc., a media and lifestyle company, from
 9          July 2009 to May 2016, and as a member of its board of directors from July 2009 to
            December 2019. Previously, Mr. Flanders served as the president and chief executive
10          officer of Freedom Communications, Inc., a privately-owned media company, from
            January 2006 to June 2009, and as a member of its board of directors from 2001 to 2009.
11          From 1999 to July 2005, Mr. Flanders served as the chairman and chief executive officer
12          of Columbia House Company, a direct marketer of music and video products, which was
            acquired by Bertelsmann AG in July 2005. Mr. Flanders holds a B.A. degree in
13          economics from the University of Colorado and a J.D. from Indiana University. He is
            also a certified public accountant. Mr. Flanders brings to our board of directors
14          substantial management and operational expertise as a result of his experience as our
            chief executive officer, his leadership of several large media companies and his
15          background in law and accounting, all of which are relevant to our overall business.
16
             29.    Upon information and belief, Defendant Flanders is a citizen of the State of California.
17
            Defendant Yung
18
            30.     Defendant Derek N. Yung (“Yung”) has served as the Company’s senior vice president
19
     and CFO since June 2018. According to the 2020 Proxy Statement, as of March 31, 2020, Defendant
20
     Yung beneficially owned 82,908 shares of the Company’s common stock. Given that the price per share
21
     of the Company’s stock at the close of trading on March 31, 2020 was $140.82, Defendant Yung owned
22
     approximately $11.6 million worth of eHealth stock.
23
            31.     For the fiscal year ended December 31, 2019, Defendant Yung received $4,710,948 in
24
     compensation from the Company. This included $369,271 in salary, $4,004,177 in stock awards, and
25
     $337,500 in Non-Equity Incentive Plan compensation. For the fiscal year ended December 31, 2018,
26
     Defendant Yung received $2,680,219 in compensation from the Company. This included $188,462 in
27

28
                                                        7
                                    Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 9 of 65



 1
     salary, $1,158,875 in stock awards, $1,089,113 in option awards, $243,500 in Non-Equity Incentive
 2
     Plan compensation, and $269 in all other compensation.
 3
            32.       The Company’s 2020 Proxy Statement stated the following about Defendant Yung:
 4
            Derek N. Yung. Senior Vice President, Chief Financial Officer. Derek Yung has served as
 5          our senior vice president, chief financial officer since June 2018. Prior to joining us,
            Mr. Yung served as chief financial officer of Hotwire, Inc., a travel services company
 6
            owned by Expedia, Inc., from January 2016 to May 2018. From August 2015 to January
 7          2016, he served as chief financial officer of Ticketfly, Inc., a live-events ticketing
            company. Previously, Mr. Yung served as chief financial officer of Tria Beauty, Inc., a
 8          consumer skincare company, from January 2014 to March 2015 and as chief financial
            officer of Nextag, Inc., a comparison shopping and e-commerce services company, from
 9          January 2011 to January 2014. Mr. Yung holds a B.S. degree in computer science from
10          Stanford University and an M.B.A from the Kellogg School of Management at
            Northwestern University.
11          33.       Upon information and belief, Defendant Yung is a citizen of the State of California.
12          Defendant Francis
13          34.       Defendant David K. Francis (“Francis”) has served as the Company’s COO since January
14   2018. He also served as eHealth’s CFO between July 2016 and June 2018. According to the 2020 Proxy
15   Statement, as of March 31, 2020, Defendant Francis beneficially owned 180,615 shares of the
16   Company’s common stock. Given that the price per share of the Company’s stock at the close of trading
17   on March 31, 2020 was $140.82, Defendant Francis owned approximately $25.4 million worth of
18   eHealth stock.
19          35.       For the fiscal year ended December 31, 2019, Defendant Francis received $5,745,848 in
20   compensation from the Company. This included $438,461 in salary, $4,902,387 in stock awards, and
21   $405,000 in Non-Equity Incentive Plan compensation. For the fiscal year ended December 31, 2018,
22   Defendant Francis received $1,726,416 in compensation from the Company. This included $400,000 in
23   salary, $913,362 in stock awards, $395,000 in Non-Equity Incentive Plan compensation, and $18,054 in
24   all other compensation.
25          36.       During the period of time when the Company materially misstated information to the
26   investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Francis
27   made the following sale of the Company’s common stock:
28
                                                         8
                                     Verified Shareholder Derivative Complaint
                Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 10 of 65



 1

 2                       Date           Number of Shares             Price                Proceeds
                    August 12, 2019         2,000                   $109.53          $      219,060.00
 3                   July 30, 2019          1,000                   $103.00          $      103,000.00
 4

 5   Thus, in total, before the fraud was exposed, he sold 3,000 Company shares on inside information, for

 6   which he received approximately $322,060. His insider sales made with knowledge of material non-

 7   public information before the material misstatements and omissions were exposed demonstrate his

 8   motive in facilitating and participating in the scheme.

 9            37.      The Company’s 2020 Proxy Statement stated the following about Defendant Francis:

10            David K. Francis. Chief Operating Officer. David Francis has served as our chief
              operating officer since January 2018. Mr. Francis previously served as our chief financial
11            officer between July 2016 and June 2018 and as our chief operations officer from
12            October 2016 to January 2018. Prior to joining us, Mr. Francis served as managing
              director, equity research at RBC Capital Markets from November 2013 to July 2016.
13            From 2007 to October 2013, he served as managing partner of The JAAG Group/JAAG
              Research, healthcare and technology consulting and research firms founded by
14            Mr. Francis. Previously, Mr. Francis was a managing director and co-head of Healthcare
              Equity Research at Jefferies & Co., a partner, equity research at JC Bradford & Co., a
15            managing director, equity research at Volpe Brown Whelan, a managing director at Punk,
16            Ziegel & Knoell and an investment banking analyst at Needham & Company.
              Mr. Francis holds a B.S. degree in economics with concentrations in finance and
17            management from the Wharton School of the University of Pennsylvania.

18
              38.      Upon information and belief, Defendant Francis is a citizen of the State of California.
19
              Defendant Brimmer
20
              39.      Defendant Andrea C. Brimmer (“Brimmer”) has served as a Company director since
21
     December 2018. She also serves as a member of the Company’s Compensation Committee, Nominating
22
     and Corporate Governance Committee, and Strategy Committee. According to the 2020 Proxy
23
     Statement, as of March 31, 2020, Defendant Brimmer beneficially owned 1,016 shares of the
24
     Company’s common stock. Given that the price per share of the Company’s stock at the close of trading
25
     on March 31, 2020 was $140.82, Defendant Brimmer owned approximately $143,073 worth of eHealth
26
     stock.
27

28
                                                           9
                                       Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 11 of 65



 1
            40.    For the fiscal year ended December 31, 2019, Defendant Brimmer received $205,073 in
 2
     compensation from the Company. This included $50,000 in fees earned in cash and $155,073 in stock
 3
     awards. For the fiscal year ended December 31, 2018, Defendant Brimmer received $147,754 in
 4
     compensation from the Company, all in the form of stock awards.
 5
            41.    The Company’s 2020 Proxy Statement stated the following about Defendant Brimmer:
 6
            Andrea C. Brimmer. Director. Andrea Brimmer has served as a director since December
 7          2018. Ms. Brimmer has served as enterprise chief marketing and public relations officer
            of Ally Financial Inc., a leading digital financial services company, since May 2015.
 8
            Ms. Brimmer served as chief marketing officer of Ally Auto from 2010 to January 2015
 9          and as marketing executive from 2007 to 2010. From 1988 to 2007, Ms. Brimmer held
            various marketing, business development and public relations positions at an advertising
10          agency, Campbell-Ewald Advertising, including as executive vice president and account
            director. Ms. Brimmer holds a B.A. in advertising from Michigan State University.
11          Ms. Brimmer brings to our board of directors her expertise in marketing, public relations
12          and business development acquired in the course of serving as the chief marketing officer
            of a leading digital financial services company and as an executive at an advertising
13          agency.

14
            42.    Upon information and belief, Defendant Brimmer is a citizen of the State of Michigan.
15
            Defendant Brooke
16
            43.    Defendant Beth A. Brooke (“Brooke”) has served as a Company director since August
17
     2019. She also serves as a member of the Company’s Audit Committee, Government and Regulatory
18
     Affairs Committee, and Strategy Committee. According to the 2020 Proxy Statement, as of March 31,
19
     2020, Defendant Brooke beneficially owned 1,000 shares of the Company’s common stock. Given that
20
     the price per share of the Company’s stock at the close of trading on March 31, 2020 was $140.82,
21
     Defendant Brimmer owned approximately $140,820 worth of eHealth stock.
22
            44.    For the fiscal year ended December 31, 2019, Defendant Brooke received $161,458 in
23
     compensation from the Company. This included $26,875 in fees earned in cash and $134,583 in stock
24
     awards.
25
            45.    The Company’s 2020 Proxy Statement stated the following about Defendant Brooke:
26
            Beth A. Brooke. Director. Beth Brooke has served as a director since August 2019. Ms.
27          Brooke served as the global vice chair of public policy for EY (formerly Ernst & Young),
28          a global professional services network, from 2007 to June 2019, and as EY Americas'

                                                      10
                                   Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 12 of 65



 1          vice chair of public policy, sustainability and stakeholder engagement from 2001 to 2007.
            Ms. Brooke also held various roles in strategy, corporate development and tax practice
 2          management at EY from 1981 to 2001. During the Clinton administration, Ms. Brooke
            served in the U.S. Department of the Treasury and was responsible for tax policy matters
 3
            related to insurance and managed care, including working on healthcare and superfund
 4          legislative reform efforts. She holds a B.S. degree in industrial management/computer
            science with highest distinction from Purdue University, where she played intercollegiate
 5          basketball, and is a certified public accountant. Ms. Brooke brings to our board of
            directors extensive knowledge of accounting and policy matters from over thirty years of
 6          service at EY and as a prominent, trusted voice on public policy matters for the
 7          accounting and auditing profession and has extensive strategy, corporate development
            and executive management expertise.
 8          46.      Upon information and belief, Defendant Brooke is a citizen of the State of Pennsylvania.
 9          Defendant Goldberg
10          47.      Defendant Michael D. Goldberg (“Goldberg”) has served as a Company director since
11   June 1999. He also serves as a member of the Company’s Audit Committee and as chairperson of the
12   Strategy Committee. According to the 2020 Proxy Statement, as of March 31, 2020, Defendant
13   Goldberg beneficially owned 87,386 shares of the Company’s common stock. Given that the price per
14   share of the Company’s stock at the close of trading on March 31, 2020 was $140.82, Defendant
15   Goldberg owned approximately $12.3 million worth of eHealth stock.
16          48.      For the fiscal year ended December 31, 2019, Defendant Goldberg received $220,698 in
17   compensation from the Company. This included $65,625 in fees earned in cash and $155,073 in stock
18   awards. For the fiscal year ended December 31, 2018, Defendant Goldberg received $227,928 in
19   compensation from the Company. This included $62,500 in fees earned in cash and $165,428 in stock
20   awards.
21          49.      During the period of time when the Company materially misstated information to the
22   investing public to keep the stock price inflated, and before the scheme was exposed, Defendant
23   Goldberg made the following sale of the Company’s common stock:
24

25                    Date            Number of Shares            Price               Proceeds
                  August 23, 2019         11,104                 $ 99.04          $   1,099,740.16
26
                  August 22, 2019          7,013                 $102.15          $     716,377.95
27                August 21, 2019          4,057                 $102.21          $     414,665.97
                   May 30, 2019            8,750                 $ 70.00          $     612,500.00
28
                                                       11
                                    Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 13 of 65



 1                May 8, 2019                7,500               $ 63.49          $     476,175.00
 2                March 5, 2019              2,337               $ 58.00          $     135,546.00

 3   Thus, in total, before the fraud was exposed, he sold 40,761 Company shares on inside information, for

 4   which he received approximately $3.4 million. His insider sales made with knowledge of material non-

 5   public information before the material misstatements and omissions were exposed demonstrate his

 6   motive in facilitating and participating in the scheme.

 7          50.     The Company’s 2020 Proxy Statement stated the following about Defendant Goldberg:

 8          Michael D. Goldberg. Director. Michael Goldberg has served as a director since June
 9          1999. Mr. Goldberg has served as the executive chairman of DNAnexus, Inc., a cloud-
            based genomic data company, and as an advisor at other private life science companies
10          since May 2011. From January 2005 to May 2011, Mr. Goldberg was a partner at Mohr
            Davidow Ventures, a venture capital firm. From October 2000 to December 2004,
11          Mr. Goldberg served as a managing director of Jasper Capital, a management and
            financial consultancy business. In 1995, Mr. Goldberg founded OnCare, Inc., an
12          oncology practice management company, and served as its chief executive officer until
13          March 1999 and as its chairman until August 2001. Mr. Goldberg previously served as
            founder, president and chief executive officer of Axion, Inc., a cancer-focused healthcare
14          service company, from 1987 to 1995. Mr. Goldberg holds a B.A. in philosophy from
            Brandeis University and an M.B.A from the Stanford Graduate School of Business.
15          Mr. Goldberg serves as the chairman of the board of directors of CareDx, Inc.
            Mr. Goldberg brings to our board of directors his broad background as a seasoned
16          entrepreneur, senior executive and as a venture capital investor focusing on healthcare-
17          related industries, all of which has provided him with deep understanding of the
            healthcare field and significant experience overseeing corporate strategy, assessing
18          operating strategy and evaluating business management teams.

19          51.     Upon information and belief, Defendant Goldberg is a citizen of the State of California.

20          Defendant Livingston

21          52.     Defendant Randall S. Livingston (“Livingston”) has served as a Company director since

22   December 2008. He also serves as a member of the Company’s Audit Committee and Government and

23   Regulatory Affairs Committee. According to the 2020 Proxy Statement, as of March 31, 2020,

24   Defendant Livingston beneficially owned 49,704 shares of the Company’s common stock. Given that

25   the price per share of the Company’s stock at the close of trading on March 31, 2020 was $140.82,

26   Defendant Livingston owned approximately $6.9 million worth of eHealth stock.

27          53.     For the fiscal year ended December 31, 2019, Defendant Livingston received $222,698 in

28   compensation from the Company. This included $67,625 in fees earned in cash and $155,073 in stock
                                                       12
                                    Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 14 of 65



 1
     awards. For the fiscal year ended December 31, 2018, Defendant Livingston received $228,928 in
 2
     compensation from the Company. This included $63,500 in fees earned in cash and $165,428 in stock
 3
     awards.
 4
            54.      During the period of time when the Company materially misstated information to the
 5
     investing public to keep the stock price inflated, and before the scheme was exposed, Defendant
 6
     Livingston made the following sale of the Company’s common stock:
 7

 8                    Date            Number of Shares             Price               Proceeds
                  August 1, 2019          15,000                  $103.18          $   1,547,700.00
 9                August 1, 2018          20,750                  $ 25.00          $     518,750.00
10

11   Thus, in total, before the fraud was exposed, he sold 35,750 Company shares on inside information, for

12   which he received approximately $2 million. His insider sales made with knowledge of material non-

13   public information before the material misstatements and omissions were exposed demonstrate his

14   motive in facilitating and participating in the scheme.

15          55.      The Company’s 2020 Proxy Statement stated the following about Defendant Livingston:

16          Randall S. Livingston. Director. Randall Livingston has served as a director since
            December 2008. Mr. Livingston has served as vice president for business affairs and
17          chief financial officer of Stanford University since 2001 and as university liaison for
18          Stanford Medicine and a board member of Stanford Health Care and Lucile Packard
            Children’s Hospital Stanford since October 2017. From 1999 to 2001, Mr. Livingston
19          served as executive vice president and chief financial officer of OpenTV Corp., a
            provider of interactive television software and services. Mr. Livingston received a B.S. in
20          mechanical engineering from Stanford University and an M.B.A. from the Stanford
            Graduate School of Business. Mr. Livingston serves as a member of the board of
21          directors of Pacific Biosciences, Inc. and previously served as a member of the board of
22          directors of Genomic Health, Inc. from 2004 to 2016. Mr. Livingston brings to our board
            of directors substantial financial expertise that includes extensive knowledge of the
23          financial and operational issues facing large companies acquired in the course of serving
            as the chief financial officer of a major university, as a finance executive for several
24          Silicon Valley companies and working with a major international management consulting
            firm.
25
            56.      Upon information and belief, Defendant Livingston is a citizen of the State of California.
26
27

28
                                                       13
                                    Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 15 of 65



 1
            Defendant Oliver
 2
            57.      Defendant Jack L. Oliver, III (“Oliver”) has served as a Company director since
 3
     December 2005. He also serves as a member of the Company’s Compensation Committee and
 4
     Government and Regulatory Affairs Committee, and as chairperson of the Nominating and Corporate
 5
     Governance Committee. According to the 2020 Proxy Statement, as of March 31, 2020, Defendant
 6
     Oliver beneficially owned 38,637 shares of the Company’s common stock. Given that the price per
 7
     share of the Company’s stock at the close of trading on March 31, 2020 was $140.82, Defendant Oliver
 8
     owned approximately $5.4 million worth of eHealth stock.
 9
            58.      For the fiscal year ended December 31, 2019, Defendant Oliver received $227,573 in
10
     compensation from the Company. This included $72,500 in fees earned in cash and $155,073 in stock
11
     awards. For the fiscal year ended December 31, 2018, Defendant Oliver received $217,928 in
12
     compensation from the Company. This included $52,500 in fees earned in cash and $165,428 in stock
13
     awards.
14
            59.      During the period of time when the Company materially misstated information to the
15
     investing public to keep the stock price inflated, and before the scheme was exposed, Defendant Oliver
16
     made the following sale of the Company’s common stock:
17

18                    Date           Number of Shares           Price              Proceeds
                  August 8, 2018         30,750                 $24.84         $     763,830.00
19

20   His insider sale made with knowledge of material non-public information before the material
21   misstatements and omissions were exposed demonstrates his motive in facilitating and participating in
22   the scheme.
23          60.      The Company’s 2020 Proxy Statement stated the following about Defendant Oliver:
24
            Jack L. Oliver, III. Director. Jack Oliver has served as a director since December 2005.
25          Since March 2005, Mr. Oliver has been a senior advisor and practice group leader at the
            law firm Bryan Cave Leighton Paisner LLP. Mr. Oliver also has served as a managing
26          partner at Dock Square Capital LLC, a merchant banking firm engaged in principal
            equity investments and other strategic advisory services, since January 2017. From
27
            March 2009 to December 2016, Mr. Oliver served as a senior advisor at Barclay’s PLC
28          with a focus on Barclay’s global client relationship management. Prior to his work at
                                                      14
                                   Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 16 of 65



 1         Bryan Cave, Mr. Oliver served on various political campaigns, including those for the
           candidacies of Senator Jack Danforth, Senator Kit Bond, Senator John Ashcroft and
 2         Congressman Jim Talent. He is also a former deputy chairman of the Republican
           National Committee and was national finance director for President George Walker
 3
           Bush’s presidential campaign. Mr. Oliver holds a B.A. degree in political science and
 4         communications from Vanderbilt University and a J.D. from the University of Missouri
           School of Law. Mr. Oliver brings to our board of directors his political acumen and
 5         experience with government policy-making and expertise in strategy development,
           acquired through his legal training and his extensive involvement with several successful
 6         senatorial, congressional and presidential campaigns, all of which inform his views with
 7         respect to the strategic direction of our company.
           61.     Upon information and belief, Defendant Oliver is a citizen of the State of Missouri.
 8
           Defendant Wolf
 9
           62.     Defendant Dale B. Wolf (“Wolf”) has served as a Company director since August 2019.
10
     He also serves as a member of the Company’s Nominating and Corporate Governance Committee, and
11
     as chairperson of the Compensation Committee. According to the 2020 Proxy Statement, as of March
12
     31, 2020, Defendant Wolf beneficially owned 3,000 shares of the Company’s common stock. Given that
13
     the price per share of the Company’s stock at the close of trading on March 31, 2020 was $140.82,
14
     Defendant Wolf owned approximately $422,460 worth of eHealth stock.
15
           63.     For the fiscal year ended December 31, 2019, Defendant Wolf received $180,247 in
16
     compensation from the Company. This included $25,000 in fees earned in cash and $155,247 in stock
17
     awards.
18
           64.     The Company’s 2020 Proxy Statement stated the following about Defendant Wolf:
19

20         Dale B. Wolf. Director. Dale Wolf has served as a director since August 2019. Mr. Wolf
           served as president and chief executive officer of One Call Care Management, a provider
21         of specialized solutions to the workers’ compensation industry, from January 2016 to
           February 2019 and as executive chairman from September 2015 to January 2016. Mr.
22         Wolf also served as the president and chief executive officer of DBW Healthcare, Inc., a
23         health care consulting company, from January 2014 to June 2018. Mr. Wolf served as the
           executive chairman of Correctional Healthcare Companies, Inc., a national provider of
24         correctional healthcare solutions, from December 2012 to July 2014. From 2005 to 2009,
           Mr. Wolf served as chief executive officer of Coventry Health Care, Inc., a diversified
25         national health care company, and served as the executive vice president, chief financial
           officer and treasurer of Coventry Health Care, Inc. from 1996 to 2005. Mr. Wolf holds a
26         B.A. degree in mathematics from Eastern Nazarene College, completed the MIT Sloan
27         School senior executive program and is a Fellow of the Society of Actuaries. Mr. Wolf
           serves as the chairman of the board of directors of Molina Healthcare, Inc. Mr. Wolf
28         brings to our board of directors extensive knowledge of the managed care and health
                                                     15
                                  Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 17 of 65



 1          insurance industry and expertise in executive management, business and financial
            strategies.
 2
            65.     Upon information and belief, Defendant Wolf is a citizen of the State of Florida.
 3
                        FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS
 4
            66.     By reason of their positions as officers, directors, and/or fiduciaries of eHealth and
 5
     because of their ability to control the business and corporate affairs of eHealth, the Individual
 6
     Defendants owed eHealth and its shareholders fiduciary obligations of trust, loyalty, good faith, and due
 7
     care, and were and are required to use their utmost ability to control and manage eHealth in a fair, just,
 8
     honest, and equitable manner. The Individual Defendants were and are required to act in furtherance of
 9
     the best interests of eHealth and its shareholders so as to benefit all shareholders equally.
10
            67.     Each director and officer of the Company owes to eHealth and its shareholders the
11
     fiduciary duty to exercise good faith and diligence in the administration of the Company and in the use
12
     and preservation of its property and assets and the highest obligations of fair dealing.
13
            68.     The Individual Defendants, because of their positions of control and authority as directors
14
     and/or officers of eHealth, were able to and did, directly and/or indirectly, exercise control over the
15
     wrongful acts complained of herein.
16
            69.     To discharge their duties, the officers and directors of eHealth were required to exercise
17
     reasonable and prudent supervision over the management, policies, controls, and operations of the
18
     Company.
19
            70.     Each Individual Defendant, by virtue of his or her position as a director and/or officer,
20
     owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good faith, and the
21
     exercise of due care and diligence in the management and administration of the affairs of the Company,
22
     as well as in the use and preservation of its property and assets. The conduct of the Individual
23
     Defendants complained of herein involves a knowing and culpable violation of their obligations as
24
     directors and officers of eHealth, the absence of good faith on their part, or a reckless disregard for their
25
     duties to the Company and its shareholders that the Individual Defendants were aware or should have
26
     been aware posed a risk of serious injury to the Company. The conduct of the Individual Defendants
27

28
                                                        16
                                     Verified Shareholder Derivative Complaint
                 Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 18 of 65



 1
     who were also officers and directors of the Company has been ratified by the remaining Individual
 2
     Defendants who collectively comprised eHealth’s Board at all relevant times.
 3
               71.    As senior executive officers and directors of a publicly-traded company whose common
 4
     stock was registered with the SEC pursuant to the Exchange Act and traded on NASDAQ, the Individual
 5
     Defendants had a duty to prevent and not to effect the dissemination of inaccurate and untruthful
 6
     information with respect to the Company’s financial condition, performance, growth, operations,
 7
     financial statements, business, products, management, earnings, internal controls, and present and future
 8
     business prospects, and had a duty to cause the Company to disclose omissions of material fact in its
 9
     regulatory filings with the SEC all those facts described in this Complaint that it failed to disclose, so
10
     that the market price of the Company’s common stock would be based upon truthful and accurate
11
     information.
12
               72.    To discharge their duties, the officers and directors of eHealth were required to exercise
13
     reasonable and prudent supervision over the management, policies, practices, and internal controls of the
14
     Company. By virtue of such duties, the officers and directors of eHealth were required to, among other
15
     things:
16
                      (a)     ensure that the Company was operated in a diligent, honest, and prudent manner
17
               in accordance with the laws and regulations of Delaware, California, and the United States, and
18
               pursuant to eHealth’s own Code of Business Conduct (the “Code of Conduct”);
19
                      (b)     conduct the affairs of the Company in an efficient, business-like manner so as to
20
               make it possible to provide the highest quality performance of its business, to avoid wasting the
21
               Company’s assets, and to maximize the value of the Company’s stock;
22
                      (c)     remain informed as to how eHealth conducted its operations, and, upon receipt of
23
               notice or information of imprudent or unsound conditions or practices, to make reasonable
24
               inquiry in connection therewith, and to take steps to correct such conditions or practices;
25
                      (d)     establish and maintain systematic and accurate records and reports of the business
26
               and internal affairs of eHealth and procedures for the reporting of the business and internal
27

28
                                                         17
                                      Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 19 of 65



 1
            affairs to the Board and to periodically investigate, or cause independent investigation to be
 2
            made of, said reports and records;
 3
                     (e)    maintain and implement an adequate and functioning system of internal legal,
 4
            financial, and management controls, such that eHealth’s operations would comply with all
 5
            applicable laws and eHealth’s financial statements and regulatory filings filed with the SEC and
 6
            disseminated to the public and the Company’s shareholders would be accurate;
 7
                     (f)    exercise reasonable control and supervision over the public statements made by
 8
            the Company’s officers and employees and any other reports or information that the Company
 9
            was required by law to disseminate;
10
                     (g)    refrain from unduly benefiting themselves and other Company insiders at the
11
            expense of the Company; and
12
                     (h)    examine and evaluate any reports of examinations, audits, or other financial
13
            information concerning the financial affairs of the Company and to make full and accurate
14
            disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth
15
            above.
16
            73.      Each of the Individual Defendants further owed to eHealth and the shareholders the duty
17
     of loyalty requiring that each favor eHealth’s interest and that of its shareholders over their own while
18
     conducting the affairs of the Company and refrain from using their position, influence or knowledge of
19
     the affairs of the Company to gain personal advantage.
20
            74.      At all times relevant hereto, the Individual Defendants were the agents of each other and
21
     of eHealth and were at all times acting within the course and scope of such agency.
22
            75.      Because of their advisory, executive, managerial, and directorial positions with eHealth,
23
     each of the Individual Defendants had access to adverse, non-public information about the Company.
24
            76.      The Individual Defendants, because of their positions of control and authority, were able
25
     to and did, directly or indirectly, exercise control over the wrongful acts complained of herein, as well as
26
     the contents of the various public statements issued by eHealth.
27

28
                                                       18
                                    Verified Shareholder Derivative Complaint
                 Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 20 of 65



 1
                     CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION
 2
               77.    In committing the wrongful acts alleged herein, the Individual Defendants have pursued,
 3
     or joined in the pursuit of, a common course of conduct, and have acted in concert with and conspired
 4
     with one another in furtherance of their wrongdoing. The Individual Defendants caused the Company to
 5
     conceal the true facts as alleged herein. The Individual Defendants further aided and abetted and/or
 6
     assisted each other in breaching their respective duties.
 7
               78.    The purpose and effect of the conspiracy, common enterprise, and/or common course of
 8
     conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’ violations of
 9
     law, including breaches of fiduciary duty, unjust enrichment, waste of corporate assets, gross
10
     mismanagement, abuse of control, and violations of Sections 14(a), 10(b) and 20(a) of the Exchange
11
     Act; (ii) conceal adverse information concerning the Company’s operations, financial condition, legal
12
     compliance, future business prospects and internal controls; and (iii) to artificially inflate the Company’s
13
     stock price.
14
               79.    The Individual Defendants accomplished their conspiracy, common enterprise, and/or
15
     common course of conduct by causing the Company purposefully, recklessly, or negligently to conceal
16
     material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this
17
     plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually took the
18
     actions set forth herein. Because the actions described herein occurred under the authority of the Board,
19
     each of the Individual Defendants, who are directors of eHealth, was a direct, necessary, and substantial
20
     participant in the conspiracy, common enterprise, and/or common course of conduct complained of
21
     herein.
22
               80.    Each of the Individual Defendants aided and abetted and rendered substantial assistance
23
     in the wrongs complained of herein. In taking such actions to substantially assist the commission of the
24
     wrongdoing complained of herein, each of the Individual Defendants acted with actual or constructive
25
     knowledge of the primary wrongdoing, either took direct part in, or substantially assisted the
26
     accomplishment of that wrongdoing, and was or should have been aware of his or her overall
27
     contribution to and furtherance of the wrongdoing.
28
                                                        19
                                     Verified Shareholder Derivative Complaint
                Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 21 of 65



 1
            81.       At all times relevant hereto, each of the Individual Defendants was the agent of each of
 2
     the other Individual Defendants and of eHealth and was at all times acting within the course and scope
 3
     of such agency.
 4
                                       EHEALTH’S CODE OF CONDUCT
 5
            82.       eHealth’s Code of Conduct “sets out basic principles to guide all directors, officers and
 6
     employees of eHealth, Inc. and its subsidiaries[.]”
 7
            83.       The purpose of the Code of Conduct is to promote:
 8
            •     Honest and ethical conduct, including the ethical handling of actual or apparent
 9                conflicts of interest between personal and professional relationships;
10
            •     Full, fair, accurate, timely and understandable disclosure in reports and documents
11                that eHealth files with, or submits to, the Securities and Exchange Commission (the
                  “SEC”) and in other public communications made by eHealth;
12

13          •     Compliance with applicable governmental laws, rules and regulations;

14          •     The prompt internal reporting to an appropriate person or persons identified in the
                  Code of violations of the Code; and
15

16          •     Accountability for adherence to the Code.

17
            84.       In a section titled, “Compliance With Applicable Laws, Rules and Regulations.” the
18
     Code of Conduct states the following:
19
     Obeying the law is the foundation on which eHealth’s ethical standards are built.
20         You must comply with applicable laws, rules and regulations. Although you are not
21         expected to know the details of all laws, it is important for you to familiarize yourself
           with the laws applicable to your responsibilities at eHealth and to take advantage of our
22         Legal Department to assist you and answer questions. Any questions as to the
           applicability of any law, rule or regulation should be directed to eHealth’s General
23         Counsel.
24          85.       In a section titled, “Conflict of Interest,” the Code of Conduct states the following in

25   relevant part:

26          A “conflict of interest” exists when a person’s private interests interfere or conflict with
27          the interests of eHealth. You should avoid situations that present potential conflicts of
            interest, either real or perceived, and should not engage in activities that would make it
28          difficult or appear to make it difficult for you to perform your work objectively and
                                                        20
                                     Verified Shareholder Derivative Complaint
              Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 22 of 65



 1          effectively. In no way should you receive improper personal benefits as a result of your
            position with eHealth.
 2
            86.    In a section titled, “Public Disclosure of Information” the Code of Conduct states the
 3
     following:
 4
            The federal securities laws require eHealth to disclose certain information in various
 5          reports that eHealth must file with or submit to the SEC. In addition, from time to time,
 6          eHealth makes other public communications, such as issuing press releases. The
            information in eHealth’s public communications, including filings with the SEC, must be
 7          full, fair, accurate, timely and understandable. All employees and directors are
            responsible for acting in furtherance of this policy. In particular, each employee is
 8          responsible for complying with eHealth’s disclosure controls and procedures and internal
            controls for financial reporting.
 9

10          If an employee has a good faith concern regarding questionable accounting, internal
            accounting controls or auditing matters, or the reporting of fraudulent financial
11          information (collectively, “Accounting Matters”), the employee should report the concern
            by sending an e-mail or letter (which may be anonymous at the discretion of the
12          employee) to the General Counsel of the Company or his/her designee (the “Legal
            Department”).
13

14          Employees who are uncomfortable reporting their concerns about Accounting Matters to
            the Legal Department may report these concerns to the Audit Committee of the Board of
15          Directors
16
            87.    The Code of Conduct’s “Insider Trading” section further states the following:
17
            You are not permitted to use or share confidential information for stock trading purposes
18
            or for any other purpose, except the conduct of our business. All non-public information
19          about eHealth should be considered confidential information until it has been adequately
            disclosed to the public. To use material non-public information for personal financial
20          benefit or to “tip” others who might make an investment decision on the basis of this
            information is not only unethical, but also illegal, and could result in criminal prosecution
21          in addition to the termination of your employment. In order to assist with compliance
22          with laws against insider trading, eHealth has adopted an Insider Trading Policy. A copy
            of this policy has been distributed to every employee.
23
            You also may not trade in stocks of other companies about which you learn material,
24          non-public information through the course of your employment with or service to
            eHealth.
25
            88.    In a section titled, “Competition and Fair Dealing,” the Code of Conduct states the
26
     following:
27

28
                                                       21
                                    Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 23 of 65



 1          eHealth seeks to outperform its competition fairly and honestly. Stealing proprietary
            information, possessing trade secret information that was obtained without the owner’s
 2          consent, or inducing such disclosures by past or present employees of other companies is
            prohibited. You should endeavor to respect the rights of and deal fairly with eHealth’s
 3
            customers, suppliers, competitors and employees.
 4          89.       In a section titled, “Record Keeping,” the Code of Conduct states the following, in
 5   relevant part:
 6
            eHealth requires honest and accurate recording and reporting of information in order to
 7          make responsible business decisions and to comply with the law.
 8                                                     ***
 9
            All of eHealth’s books, records, accounts and financial statements must be maintained in
10          reasonable detail, must appropriately reflect eHealth’s transactions and must conform
            both to applicable legal requirements and to eHealth’s system of internal controls.
11
            Business records and communications often become public, and you should avoid
12          exaggeration, derogatory remarks, guesswork or inappropriate characterizations of people
13          and companies that can be misunderstood. For more information regarding the use of
            internet bulletin boards and internet forums, see Section II.B.9 of the Company’s Insider
14          Trading Policy and Guidelines with Respect to Certain Transactions in Company
            Securities.
15
             90.      In a section titled, “Protection and Proper Use of eHealth Assets,” the Code of Conduct
16

17   states the following:

18          You should endeavor to protect eHealth’s assets and ensure their efficient use. Any
            suspected incident of fraud or theft should immediately be reported for investigation.
19          eHealth equipment should not be used for non-eHealth business, though limited
            incidental personal use is permitted.
20
21          Your obligation to protect eHealth’s assets includes protecting its proprietary
            information, subject to your right to engage in Protected Activity, as defined herein.
22          Proprietary information includes intellectual property such as trade secrets, patents,
            trademarks and copyrights, as well as business, marketing and service plans, engineering
23          and manufacturing ideas, designs, databases, records, salary information and any
            unpublished financial data and reports. Unauthorized use or distribution of such
24
            information would violate eHealth policy and could also be illegal and result in civil or
25          even criminal penalties.

26          91.       Moreover, the Code of Conduct provides that, “[i]f an employee or director knows of or

27   suspects a violation of the Code, or of applicable laws and regulations, he or she must report it

28
                                                        22
                                     Verified Shareholder Derivative Complaint
                 Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 24 of 65



 1
     immediately to the Ethics Officer. If the situation warrants or requires it, the reporting person’s identity
 2
     will be kept anonymous to the extent legally permitted.”
 3
               92.   The Individual Defendants violated the Code of Conduct by engaging in or permitting the
 4
     scheme to issue materially false and misleading statements to the public and to facilitate and disguise the
 5
     Individual Defendants’ violations of law, including breaches of fiduciary duty, waste of corporate assets,
 6
     unjust enrichment, and violations of Section 14(a), 10(b) and 20(a) of the Exchange Act, and failing to
 7
     report the same. Moreover, five of the Individual Defendants violated the Code of Conduct by engaging
 8
     in insider trading. Also in violation of the Code of Conduct, the Individual Defendants failed to maintain
 9
     the accuracy of Company records and reports, comply with laws and regulations, and compete in an
10
     honest and ethical manner.
11
                                INDIVIDUAL DEFENDANTS’ MISCONDUCT
12
               Background
13
               93.   eHealth is a health insurance marketplace whose mission is to “connect every person with
14
     the highest quality, most affordable health insurance and Medicare plans for their life circumstance.”
15
     The Company provides a technology and service platform that offers consumer engagements, education,
16
     and health insurance enrollment solutions. eHealth’s marketplace sells health insurance products from
17
     over 180 health insurance carriers across the United States.
18
               94.   The Company has two business segments: (1) Medicare, and (2) Individual, Family and
19
     Small Business, with eHealth’s Medicare segment representing the majority of its business.
20
               95.   The foundation of the Individual Defendants’ stock promotion scheme was laid in 2014,
21
     when the Financial Accounting Standards Board (“FASB”) codified ASC 606, also known as “Topic
22
     606.” ASC 606 applies to all entities that enter into contracts with customers for the transfer of goods,
23
     services, or nonfinancial assets that are not covered under other standards. The underlying principle of
24
     ASC 606 is that “an entity should recognize revenue to depict the transfer of goods or services to
25
     customers in an amount that reflects the consideration to which the entity expects to be entitled in
26
     exchange for those goods or services.”3 (Emphasis added).
27

28   3
         https://www.aicpa.org/InterestAreas/FRC/AccountingFinancialReporting/RevenueRecognition/Downlo
                                                       23
                                    Verified Shareholder Derivative Complaint
              Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 25 of 65



 1
            96.     In 2017, the first full year for eHealth’s CEO and COO, eHealth saw little to no growth in
 2
     Company approved Medicare Advantage (“MA”) Applications. However, the membership churn rate
 3
     was also low. The Company utilized these figures when calculating the LTV model for 2018. According
 4
     to the Muddy Waters Report, 2017 was also the year that eHealth began testing direct response
 5
     television advertising in-house, resulting in explosive growth the following year. To meet the demand,
 6
     the Company grew its available call center capacity from 425 agents to 975 agents by the second quarter
 7
     of 2018, a growth of 129%.
 8
            97.     Following its adoption of ASC 606 in January 2018, the Company began preemptively
 9
     recognizing revenue based on projected estimates attached to enrollees’ purported membership lifetimes.
10
     To exploit ASC 606, the Individual Defendants began pursuing quantitative growth gleaned through
11
     direct response television advertising, at the expense of qualitative growth. The result has been
12
     overstatements of the Company’s revenue, and other operating measures, including estimates utilized in
13
     eHealth’s LTV models.
14
            98.     The key driver of eHealth’s growth since 2018, direct response advertising, attracts high
15
     churn and resultingly unprofitable enrollees. The increasing usage of direct response advertising allowed
16
     eHealth’s enrollees to soar during the Relevant Period. At the same time, the Company continued to
17
     calculate membership life assumptions with results experienced in 2017—before the composition of its
18
     membership—and their churn rates—drastically changed. According to the Muddy Waters Report,
19
     enrollees with high churn rates include low income enrollees and those below the age of 65. A former
20
     executive of eHealth, identified as Executive B in the Muddy Waters Report, maintained that eHealth
21
     bought “very cheap inventory on cable TV… that tend to just attract an older demographic and
22
     demographic that tends to be watching like 10 hours of TV a day, makes less than $25,000 a year. That’s
23
     where they get their enormous, [sic] through that channel. That is the most effective scale of channel for
24
     all of Medicare.”
25
            99.     The composition of eHealth’s membership is significant, because the Company utilizes
26
     membership profiles and assumptions to formulate LTV models.
27

28   adableDocuments/FRC_Brief_Revenue_Recognition.pdf. Last visited May 27, 2020.
                                                       24
                                    Verified Shareholder Derivative Complaint
              Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 26 of 65



 1
            100.    Each enrollee has an estimated worth attached to their predicted membership lifetime
 2
     based on eHealth’s LTV model, which then allows eHealth to book multiple years of revenue at one
 3
     time. As outlined in eHealth’s annual report filed with the SEC on March 2, 2020 for the fiscal year
 4
     ended December 31, 2019 (the “2019 10-K”), these estimates include (1) three years for MA plans; (2)
 5
     five years for Medicare Part D prescription drug plans; and (3) five years for Medicare Supplement
 6
     plans. According to the Muddy Waters Report, these assumptions are overly optimistic and fail to
 7
     consider the expected loss of 47% of enrollees within the first year after a sale. They misleadingly
 8
     remain based (at least in part) on lower churn enrollee cohorts from 2017. Once the initial assumptions
 9
     are made, the Company proceeds to “constrain” the LTV, which reduces the figures by a certain percent
10
     to account for MA approved applications that will not convert into paying customer (7% according to
11
     the 2019 10-K). Thereafter, the Company multiplies the constrained LTVs by the approved applications
12
     to report revenue. Moreover, the Company also books additional commission revenue for tail
13
     customers—thereby overstating expected cash collections from eHealth members significantly. The
14
     adjusted calculations made in the Muddy Waters Report that account for the implied churn of 47%,
15
     resulted in an implied life of 2.1 years for MA LTV, rather than 3 years. Similar adjustments were made
16
     to eHealth’s persistence assumptions to reveal the aggressive accounting made in other areas.
17
            101.    MA membership persistence estimates implicate the profitability of enrollees, as the
18
     Company breaks even on costs during the first two years of an enrollee’s membership. Thus, even slight
19
     changes to these assumptions have drastic impacts on the Company’s perceived growth and profitability.
20
     The net effect of the extra year, according to the Muddy Waters Report, is an overstatement of 28.2%.
21
            102.    In addition to utilizing aggressive assumptions, the Muddy Waters Report pointed out
22
     that eHealth’s own publications of its churn rates are deliberately obscure and manipulated to minimize
23
     or ignore ongoing costs and estimated dropout rates. The result of the report’s adjusted calculations was
24
     an estimated -$402 loss on every MA customer and a 25% downward adjustment to revenue reported in
25
     2019. The Muddy Waters Report maintained, “[eHealth’s] overstatement of future commissions booked
26
     as upfront revenue by approximately $128 million . . . means that sales are exaggerated by 33.8%.
27
     Meanwhile, after stripping out the inflated commissions and adjusting for ongoing costs of
28
                                                      25
                                   Verified Shareholder Derivative Complaint
              Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 27 of 65



 1
     approximately $135 million, the company’s operating profit swings to a deep loss, reflecting a
 2
     lossmaking underlying business model.”
 3
            103.   As outlined above, the Individual Defendants were able to maximize off
 4
     misrepresentations of the Company’s success and prospects, netting proceeds of $32.4 million on insider
 5
     sales during the Relevant Period. Defendant Flanders, in particular, sold 15% of his stake in the
 6
     Company in January 2020 alone.
 7
            False and Misleading Statements
 8
            March 19, 2018 Form 10-K
 9
            104.   On March 19, 2018, the Company filed its annual report with the SEC for the fiscal year
10
     ended December 31, 2017 on a Form 10-K (the “2017 10-K”), which was signed by Defendants
11
     Flanders, Francis, Goldberg, Livingston, Oliver, and non-parties Jay W. Jennings, and Ellen O. Tauscher
12
     (“Tauscher”). The 2017 10-K described its upcoming adoption to ASC 606, marketing and advertising
13
     expenses, and eHealth’s expanding call centers as follows:
14
            The seasonality of our commission revenue will materially change in the first quarter of
15          2018 as a result of our adoption of Accounting Standards Update 2014-09, Revenue from
            Contracts with Customers (Topic 606), as discussed in Note 1-Summary of Business and
16          Significant Accounting Policies in the Notes to Consolidated Financial Statements of this
17          Annual Report on Form 10-K.

18          Since a significant portion of our marketing and advertising expenses consists of
            expenses incurred as a result of payments owed to our marketing partners in connection
19          with health insurance applications submitted on our ecommerce platforms and Medicare-
            related leads referred to us by our marketing partners and other forms of marketing, our
20
            marketing expenses are influenced by seasonal submitted application patterns. For
21          example, due to CMS changing the annual open enrollment period for individual and
            family health insurance to run from November 1, 2017 through December 15, 2017 for
22          coverage effective in 2018, marketing and advertising expenses were highest during the
            fourth quarter of 2017. During the first through third quarters of 2017, marketing and
23          advertising expenses were lower, consistent with the lower submitted applications
            compared to the fourth quarter of 2017. We expect these seasonal trends in marketing and
24
            advertising expenses to continue in 2018.
25
            In preparation for the Medicare annual enrollment period during 2015, 2016 and 2017,
26          and to a lesser extent the open enrollment period for individual and family health
            insurance plans during the same periods, we began ramping up our customer care center
27          staff during our second and third quarters to handle the anticipated increased volume of
            health insurance transactions. In the first quarters of 2016 and 2017, we retained
28
                                                      26
                                   Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 28 of 65



 1          substantially all of our Medicare sales and enrollment personnel to handle the anticipated
            increased volume of Medicare-related applications outside of the open enrollment period.
 2          We expect these seasonal trends to continue in 2018.
 3          105.    Attached to the 2017 10-K were certifications pursuant to Rule 13a-14(a) and 15d-14(a)
 4   under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Flanders
 5   and Francis, attesting to the accuracy of the 2017 10-K.
 6          April 30, 2018 Proxy Statement
 7          106.    On April 30, 2018, the Company filed its Schedule 14A with the SEC (the “2018 Proxy
 8   Statement”). Defendants Flanders, Goldberg, Livingston, and Oliver solicited the 2018 Proxy Statement
 9   filed pursuant to Section 14(a) of the Exchange Act, which contained material misstatements and
10   omissions.4
11          107.    With respect to the Company’s Code of Conduct, the 2018 Proxy Statement stated, “[o]ur
12   board of directors has adopted a Code of Business Conduct, which is applicable to our directors, officers
13   and employees, including our principal executive officer, principal financial officer, principal
14   accounting officer and persons performing similar functions.”
15          108.    The 2018 Proxy Statement was false and misleading because, despite assertions to the
16   contrary, the Code of Conduct was not followed, as evidenced by the numerous false and misleading
17   statements alleged herein, the insider trading engaged in by five of the Individual Defendants, and the
18   Individual Defendants’ failures to report violations of the Code of Conduct.
19          109.    The Individual Defendants also caused the 2018 Proxy Statement to be false and
20   misleading with regard to executive compensation in that they purported to employ “pay-for-
21   performance” elements, including equity awards designed to “tie the pay of our Named Executive
22   Officers to their performance and the company’s performance[]” and reward executive offers if they
23   “deliver long-term value for our stockholders[,]’” while failing to disclose that the Company’s share
24   price was artificially inflated as a result of false and misleading statements alleged herein.
25

26
     4
      Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are based
     solely on negligence; they are not based on any allegation of reckless or knowing conduct by or on
27   behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud. Plaintiff
     specifically disclaims any allegations of, reliance upon any allegation of, or reference to any allegation
28   of fraud, scienter, or recklessness with regard to these allegations and related claims.
                                                        27
                                     Verified Shareholder Derivative Complaint
                Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 29 of 65



 1
              110.   The 2018 Proxy Statement also failed to disclose, inter alia, that: (i) eHealth utilized
 2
     accounting techniques that were highly aggressive and overstated membership lifetime modeling
 3
     assumptions; (ii) the Company depended on direct response television advertising as its primary
 4
     marketing tool, which attracts droves of high churn enrollees who are unprofitable; (iii) because the
 5
     Company began pursuing growth that was low quality and uneconomic, the rate of eHealth membership
 6
     churns sharply climbed from 2017; and (iv) the Company failed to maintain internal controls. As a result
 7
     of the foregoing, the Company’s public statements were materially false and misleading at all relevant
 8
     times.
 9
              May 9, 2018 Form 10-Q
10
              111.   On May 3, 2018, the Company filed its quarterly report with the SEC for the first
11
     quarterly period ended March 31, 2018 on a Form 10-Q (the “1Q18 10-Q”), which was signed by
12
     Defendants Flanders and Francis. The 1Q18 10-Q contained substantively similar statements to the 2017
13
     10-K and stated the following in relevant part about ASC 606 and the Company’s revenue recognition
14
     practices:
15           Revenue Recognition (Topic 606) — In May 2014, the FASB issued ASU 2014-
             09, Revenue from Contracts with Customers (Topic 606), requiring an entity to recognize
16           revenue when it transfers promised goods or services to customers in an amount that
             reflects the consideration to which the entity expects to be entitled to in exchange for
17
             those goods or services. In April 2016, the FASB issued ASU No. 2016-10, Identifying
18           Performance Obligations and Licensing. ASU 2016-10 provides guidance in identifying
             performance obligations and determining the appropriate accounting for licensing
19           arrangements.
20            The effective date and transition requirements for ASU 2016-10 are the same as the
21            effective date and transition requirements in Topic 606 (and any other Topic amended by
              ASU 2014-09). ASU 2014-09 may be adopted retrospectively to each prior reporting
22            period presented (full retrospective method), or retrospectively with the cumulative effect
              of initially applying the guidance recognized at the date of initial application (modified
23            retrospective method). We adopted ASC 2014-09 effective January 1, 2018, using the full
              retrospective method to restate each prior reporting period presented. The adoption of this
24            standard had a material impact on our condensed consolidated balance sheets and
25            condensed consolidated statements of comprehensive income (loss), but had no impact on
              total net cash provided by (used in) operating, investing, or financing activities within the
26            condensed consolidated statements of cash flows.

27                                                       * * *
28
                                                         28
                                      Verified Shareholder Derivative Complaint
              Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 30 of 65



 1          We are compensated by the receipt of commission payments from health insurance
            carriers whose health insurance policies are purchased through our ecommerce platforms
 2          or our customer care centers. We may also receive commission bonuses based on our
            attaining predetermined target sales levels for Medicare, individual and family, small
 3
            business and ancillary health insurance products, or other objectives, as determined by
 4          the health insurance carrier, which we recognize as commission revenue when we
            achieve the predetermined target sales levels or other objectives. In addition, we also
 5          generate revenue from non-commission revenue sources, which include online
            sponsorship and advertising, technology licensing and lead referrals.
 6

 7          The core principle of Topic 606 is to recognize revenue upon the transfer of promised
            goods or services to customers in an amount that reflects the consideration the entity
 8          expects to be entitled to in exchange for those goods or services.

 9          112.   Attached to the 1Q18 10-Q were SOX certifications signed by Defendants Flanders and

10   Francis attesting to the accuracy of the 1Q18 10-Q.

11          August 7, 2018 Form 10-Q

12          113.   On August 7, 2018, the Company filed its quarterly report with the SEC for the second

13   quarterly period ended June 30, 2018 on a Form 10-Q (the “2Q18 10-Q”), which was signed by

14   Defendants Flanders and Yung. The 2Q18 10-Q contained the same statements referenced above in the

15   1Q18 10-Q and made substantively similar statements to the 2017 10-K.

16          114.   Attached to the 2Q18 10-Q were SOX certifications signed by Defendants Flanders and

17   Yung attesting to the accuracy of the 2Q18 10-Q.

18          November 6, 2018 Form 10-Q

19          115.   On November 6, 2018, the Company filed its quarterly report with the SEC for the third

20   quarterly period ended September 30, 2018 on a Form 10-Q (the “3Q18 10-Q”), which was signed by

21   Defendants Flanders and Yung. The 3Q18 10-Q contained the same statements referenced above in the

22   1Q18 and 2Q18 10-Qs and made substantively similar statements to the 2017 10-K.

23          116.   Attached to the 3Q18 10-Q were SOX certifications signed by Defendants Flanders and

24   Yung attesting to the accuracy of the 3Q18 10-Q.

25          January 22, 2019 Form 8-K and Press Release

26          117.   On January 22, 2019, eHealth issued a press release which was also attached to a current

27   report filed with the SEC the same day on a Form 8-K signed by Defendant Yung. The press release

28   announced eHealth’s preliminary results for the fourth quarter and fiscal year ended December 31, 2018

                                                      29
                                   Verified Shareholder Derivative Complaint
              Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 31 of 65



 1
     and provided guidance for the full year ending December 31, 2019. The press release touted eHealth’s
 2
     “operational achievements and financial results for the fourth quarter and the full year 2018,” with
 3
     Defendant Flanders commenting that the Company’s “strong execution during the critical Medicare
 4
     Annual Enrollment Period validated eHealth’s value proposition for this important market and has
 5
     allowed us to exceed our revenue and EBITDA expectations for 2018. We expect to maintain this
 6
     momentum as reflected in our 2019 annual guidance.”
 7
            118.    As to the 2019 annual guidance, the press release stated in relevant part:
 8
            2019 Guidance
 9
            The company is providing the following guidance for the full year ending December 31,
10          2019 based on information available as of January 22, 2019. These expectations are
11          forward-looking statements, and eHealth assumes no obligation to update these
            statements. Actual results may be materially different and are affected by the risk factors
12          and uncertainties identified in this release and in eHealth’s annual and quarterly filings
            with the Securities and Exchange Commission:
13
                •   Total revenue is expected to be in the range of $290 million to $310 million.
14
                    Revenue from the Medicare segment is expected to be in the range of $256
15                  million to $272 million.

16              •   GAAP net income is expected to be in the range of $16.3 million to $21.3 million.
17
                    Adjusted EBITDA [] is expected to be in the range of $45 million to $50 million.
18
            February 21, 2019 Form 8-K and Press Release
19
            119.    On February 21, 2019, eHealth issued a press release which was also attached to a current
20
     report filed with the SEC the same day on a Form 8-K signed by Defendant Yung. The press release
21
     announced eHealth’s financial results for the fourth quarter and fiscal year ended December 31, 2018
22
     and confirmed the prior guidance for the full year ending December 31, 2019. The press release further
23
     quoted Defendant Flanders, who stated in relevant part:
24
            2018 was a defining year for eHealth in validating our vision and growth strategy for the
25
            Medicare market. We delivered the strongest Medicare Annual Enrollment Period in the
26          company’s history, achieved a number of important executional milestones and reported
            financial results which significantly exceeded our expectations. I am proud of these
27          accomplishments.

28
                                                       30
                                    Verified Shareholder Derivative Complaint
              Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 32 of 65



 1          March 14, 2019 Form 10-K

 2          120.   On March 14, 2019, the Company filed its annual report with the SEC for the fiscal year

 3   ended December 31, 2018 on a Form 10-K (the “2018 10-K”), which was signed by Defendants

 4   Flanders, Yung, Goldberg, Livingston, Oliver, and non-party Tauscher. The 2018 10-K stated the

 5   following about the Company’s business strategy and growth:

 6          On January 22, 2018, we completed our acquisition of Wealth, Health and Life Advisors,
            LLC, more commonly known as GoMedigap, a technology-enabled provider of Medicare
 7          Supplement enrollment services. GoMedigap has built a leading consumer acquisition
            and engagement platform focused on meeting the Medicare Supplement insurance needs
 8
            of its individual customers with a technology-enabled, consumer-centric approach that
 9          aligns with our mission and operations. This strategic acquisition significantly enhanced
            our growing presence in the Medicare Supplement market, put us in a stronger position
10          with carriers and strategic partners and has helped us to us to accelerate our projected
            Medicare plan enrollment growth.
11

12                                                 * * *
            Increase Online Enrollment to Improve Margins and Enhance Operating Leverage
13
            We view our consumer engagement platform as unique in the Medicare market and as
14          attractive to the growing number of Medicare beneficiaries who prefer to research,
            compare and purchase health insurance online. The percentage of members who submit
15          applications for Medicare Advantage and Medicare Supplement products online through
16          our platform has substantially increased from 10% in 2017 to 16% in 2018. Applications
            submitted online include applications submitted with no assistance or some assistance
17          from call center agents prior to the final application submission. We are able to scale
            growth more rapidly and at an incrementally lower cost basis though our online platform,
18          which significantly reduces our reliance on and financial and managerial resources
            associated with our contact center operations. We have successfully reduced our variable
19          marketing cost per approved Medicare member year-over-year by 12% and 9% for the
20          years ended December 31, 2018 and 2017, respectively.

21          Expand Our Strategic Relationships

22          The value of our consumer engagement and enrollment solution platform allows us to
            work closely with strategic partners in the health care market to leverage their
23
            relationships with consumers. In 2018, we had strategic relationships with major retail
24          pharmacies in the United States, with leading hospital systems in the United States and
            with select financial and affinity marketing organizations to expand the availability of our
25          platform to more consumers. Through greater data integration, co-branding and further
            investments to improve the customer experience with our platform, we believe that we
26          can create significant value for each of our partners and further expand each of our
            partner relationships.
27

28          Selectively Grow our Consumer Engagement Platform Outside of the Medicare Market

                                                      31
                                   Verified Shareholder Derivative Complaint
              Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 33 of 65



 1
            Our current focus is to operate our individual and family plan business profitably and
 2          grow the small business portion of our business. We believe that our engagement,
            education and enrollment platform provides high-value solutions for consumers in these
 3
            markets. To capitalize on our small business opportunity, we established a dedicated
 4          small business unit in 2016.

 5          121.   The 2018 10-K further stated the following in relevant part about the Company’s

 6   commission revenue recognition, and marketing and advertising expenses:

 7          Seasonality

 8          The majority of our commissions revenue is recognized in the fourth quarter of each
            calendar year as a result of our adoption of Accounting Standards Update 2014-09,
 9
            Revenue from Contracts with Customers (ASC 606), which we adopted using the full
10          retrospective transition method on January 1, 2018 and which is further discussed in Note
            1-Summary of Business and Significant Accounting Policies in the Notes to Consolidated
11          Financial Statements of this Annual Report on Form 10-K. We have historically sold a
            significant portion of the Medicare plans that we sell during the year in the fourth quarter
12          during the Medicare annual enrollment period, when Medicare-eligible individuals are
            permitted to change their Medicare Advantage and Medicare Part D prescription drug
13
            coverage for the following year. During 2018, 2017 and 2016, 61%, 52% and 49%,
14          respectively, of our Medicare plan-related applications were submitted during the fourth
            quarter. As a result, we generate a significant portion of our commission revenues related
15          to new Medicare plan-related enrollments in the fourth quarter.
16          The annual open enrollment period for individual and family health insurance also takes
            place in the fourth quarter of the calendar year, resulting in seasonality of individual and
17
            family plan submitted applications volume. During 2018, 2017 and 2016, 64%, 52% and
18          33%, respectively, of our individual and family plan-related applications were submitted
            during the fourth quarter. As a result, we generate a significant portion of our commission
19          revenues related to individual and family plan-related enrollments in the fourth quarter.
20          Our marketing and advertising expenses are typically lower in each of our first through
21          third quarters compared to the fourth quarter. We incur a significant portion of our
            marketing and advertising expenses in the fourth quarter as a result of the Medicare
22          annual enrollment period and the open enrollment period under the Affordable Care Act.
            Our marketing and advertising increases in the fourth quarter as a result of increased
23          amounts owed to our marketing partners in connection with lead referral arrangements as
            well as an increase in the number of health insurance applications submitted on our
24          ecommerce platforms referred to us by our marketing partners. We also typically incur an
25          increase in other marketing and advertising related expenses in the fourth quarter. We
            expect this seasonal trend in marketing and advertising expenses to continue in 2019.
26
            In preparation for the Medicare annual enrollment period during 2018, 2017 and 2016,
27          and to a lesser extent the open enrollment period for individual and family health
            insurance plans during the same periods, we began ramping up our customer care center
28
                                                      32
                                   Verified Shareholder Derivative Complaint
              Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 34 of 65



 1          staff during the third and fourth quarters to handle the anticipated increased volume of
            health insurance transactions, which resulted in higher customer care and enrollment
 2          expenses in the third and fourth quarters. We expect this seasonal trend in customer care
            and enrollment expenses to continue in 2019.
 3

 4                                                   * * *
            We utilize a practical expedient to estimate commission revenue for each insurance
 5          product by applying the use of a portfolio approach to group approved members by the
            effective month of the relevant policy (referred to as a “cohort”). This allows us to
 6          estimate the commissions we expect to collect for each approved member cohort by
 7          evaluating various factors, including but not limited to, contracted commission rates,
            carrier mix and expected member churn.
 8          122.   Attached to the 2018 10-K were SOX certifications signed by Defendants Flanders and
 9   Yung, attesting to the accuracy of the 2018 10-K.
10          April 25, 2019 Form 8-K and Press Release
11          123.   On April 25, 2019, eHealth issued a press release which was also attached to a current
12   report filed with the SEC the same day on a Form 8-K signed by Defendant Yung. The press release
13   announced eHealth’s financial results for the first quarter of the fiscal year ended December 31, 2019.
14   The press release quoted Defendant Flanders, who stated in relevant part:
15
            We entered 2019 with great momentum, setting the stage for another year of strong
16          execution and growth. Our first quarter financial results were driven by strong
            performance of our Medicare business which exceeded our expectations, demonstrating
17          both our unique value proposition for health care consumers and our ability to drive those
            consumers to our market-leading engagement and enrollment platform at scale. We
18
            continue to see significant potential to scale customer acquisition in the Medicare market
19          while maintaining attractive costs and achieving operating leverage with our fixed costs.
            Based on our first quarter outperformance and our current investment plans for the year,
20          we are increasing our 2019 annual revenue and adjusted EBITDA guidance. At the mid-
            point of our revised annual guidance we now expect to generate revenue growth of
21          approximately 29% and adjusted EBITDA growth of over 70%.
22
            124.   The press release also revised the 2019 guidance upward by $25 million, stating that:
23

24          Total revenue is expected to be in the range of $315 million to $335 million, compared to
            previous guidance of $290 million to $310 million. Revenue from the Medicare segment
25          is expected to be in the range of $281 million to $297 million, compared to previous
            guidance of $256 million to $272 million. Revenue from the Individual, Family and
26          Small Business segment is expected to be in the range of $34 million to $38 million,
            consistent with previous guidance.
27

28
                                                      33
                                   Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 35 of 65



 1
            April 29, 2019 Proxy Statement
 2
            125.    On April 29, 2019, the Company filed its Schedule 14A with the SEC (the “2019 Proxy
 3
     Statement”). Defendants Flanders, Brimmer, Goldberg, Livingston, and Oliver solicited the 2019 Proxy
 4
     Statement filed pursuant to Section 14(a) of the Exchange Act, which contained material misstatements
 5
     and omissions.5
 6
            126.    With respect to the Company’s Code of Conduct, the 2019 Proxy Statement stated, “[o]ur
 7
     board of directors has adopted a code of business conduct, which is applicable to our directors, officers
 8
     and employees, including our principal executive officer, principal financial officer, principal
 9
     accounting officer and persons performing similar functions.”
10
            127.    The 2019 Proxy Statement was false and misleading because, despite assertions to the
11
     contrary, the Code of Conduct was not followed, as evidenced by the numerous false and misleading
12
     statements alleged herein, the insider trading engaged in by five of the Individual Defendants, and the
13
     Individual Defendants’ failures to report violations of the Code of Conduct.
14
            128.    The Individual Defendants also caused the 2019 Proxy Statement to be false and
15
     misleading with regard to executive compensation in that they purported to employ “pay-for-
16
     performance” elements, including equity awards designed to “tie the pay of our Named Executive
17
     Officers to their performance and that of the company []” and reward executive offers if they “deliver
18
     long-term value for our stockholders[,]’” while failing to disclose that the Company’s share price was
19
     artificially inflated as a result of false and misleading statements alleged herein.
20
            129.    The 2019 Proxy Statement also failed to disclose, inter alia, that: (i) eHealth utilized
21
     accounting techniques that were highly aggressive and overstated membership lifetime modeling
22
     assumptions; (ii) the Company depended on direct response television advertising as its primary
23
     marketing tool, which attracts droves of high churn enrollees who are unprofitable; (iii) because the
24
     Company began pursuing growth that was low quality and uneconomic, the rate of eHealth membership
25

26
     5
      Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are based
     solely on negligence; they are not based on any allegation of reckless or knowing conduct by or on
27   behalf of the Individual Defendants, and they do not allege, and do not sound in, fraud. Plaintiff
     specifically disclaims any allegations of, reliance upon any allegation of, or reference to any allegation
28   of fraud, scienter, or recklessness with regard to these allegations and related claims.
                                                        34
                                     Verified Shareholder Derivative Complaint
                Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 36 of 65



 1
     churns sharply climbed from 2017; and (iv) the Company failed to maintain internal controls. As a result
 2
     of the foregoing, the Company’s public statements were materially false and misleading at all relevant
 3
     times.
 4
              May 7, 2019 Form 10-Q
 5
              130.   On May 7, 2019, the Company filed its quarterly report with the SEC for the first
 6
     quarterly period ended March 31, 2019 on a Form 10-Q (the “1Q19 10-Q”), which was signed by
 7
     Defendants Flanders and Yung. The 1Q19 10-Q stated the following, in relevant part, about eHealth’s
 8
     use of estimates and the Company’s constrained LTV:
 9
              Use of Estimates—The preparation of condensed consolidated financial statements and
10            related disclosures in conformity with U.S. GAAP requires management to make
              estimates, judgments and assumptions that affect the amounts reported and disclosed in
11            the condensed consolidated financial statements and accompanying notes. On an ongoing
12            basis, we evaluate our estimates, including those related to, but not limited to, the useful
              lives of intangible assets, fair value of investments, recoverability of intangible assets, the
13            commissions we expect to collect for each approved member cohort, valuation allowance
              for deferred income taxes, provision for income taxes and the assumptions used in
14            determining stock-based compensation. We base our estimates of the carrying value of
              certain assets and liabilities on historical experience and on various other assumptions
15
              that we believe to be reasonable. Actual results may differ from these estimates.
16
                                                          * * *
17
              We utilize a practical expedient to estimate commission revenue for each insurance
18            product by applying the use of a portfolio approach to group approved members by the
              effective month of the relevant policy (referred to as a “cohort”). This allows us to
19
              estimate the commissions we expect to collect for each approved member cohort by
20            evaluating various factors, including but not limited to, contracted commission rates,
              carrier mix and expected member churn.
21
                                                          * * *
22
              The constrained LTV of commissions per approved member for Medicare Advantage
23
              increased 8% in the three months ended March 31, 2019 compared to the three months
24            ended March 31, 2018 primarily due to improved member retention and commission rate
              increases. The constrained LTV of commissions per Medicare Supplement approved
25            member and constrained LTV of commissions per Medicare Part D approved member
              decreased 3% and 4%, respectively, in the three months ended March 31, 2019 compared
26            to the three months ended March 31, 2018 primarily as a result of an increase in member
27            churn. The constrained LTV of commissions per short-term approved member increased
              9% in the three months ended March 31, 2019 compared to the three months ended
28
                                                         35
                                      Verified Shareholder Derivative Complaint
              Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 37 of 65



 1          March 31, 2018 primarily as a result of selling higher priced plans and an increase in
            average duration.
 2
            131.   Attached to the 1Q19 10-Q were SOX certifications signed by Defendants Flanders and
 3
     Yung attesting to the accuracy of the 1Q19 10-Q.
 4
            July 25, 2019 Form 8-K and Press Release
 5
            132.   On July 25, 2019, eHealth issued a press release which was also attached to a current
 6
     report filed with the SEC the same day on a Form 8-K signed by Defendant Yung. The press release
 7
     announced eHealth’s financial results for the second quarter of the fiscal year ended December 31, 2019.
 8
     The press release touted eHealth’s growing membership and purported revenue. The press release
 9
     quoted Defendant Flanders, who stated in relevant part:
10
            We delivered another strong quarter once again exceeding our expectations and building
11          momentum in our Medicare business that has continued to scale rapidly accompanied by
12          EBITDA margin expansion. Approved Medicare members grew 78% year-over-year,
            driving a 105% increase in Medicare revenue year-over-year and a significant increase in
13          Medicare segment profit. Based on our performance to-date, access to expanded telesales
            capacity and continued progress in gaining greater effectiveness across our operations,
14          we are increasing our 2019 revenue and Adjusted EBITDA guidance for the second time
            this year.
15
            August 8, 2019 Form 10-Q
16
            133.   On August 8, 2019, the Company filed its quarterly report with the SEC for the second
17
     quarterly period ended June 30, 2019 on a Form 10-Q (the “2Q19 10-Q”), which was signed by
18
     Defendants Flanders and Yung. The 2Q19 10-Q contained statements that were substantively similar to
19
     those in the 1Q19 10-Q and outlined eHealth’s constrained LTV model as follows:
20
21          The constrained LTV per approved member represents commissions estimated to be
            collected over the estimated life of an approved member’s policy after applying
22          constraints in accordance with our revenue recognition policy. The estimate is driven by
            multiple factors, including but not limited to, contracted commission rates, carrier mix,
23          expected policy churn and applied constraints. These factors may result in varying values
            from period to period. We evaluate constrained LTVs on a quarterly basis, and as part of
24          that process, we apply an estimated future churn factor that is based on observed
25          historical results for that relevant product. For additional information on constraints, see
            Note 1—Summary of Business and Significant Accounting Policies in the Notes to
26          Condensed Consolidated Financial Statements of this Quarterly Report on Form 10-Q.

27          For small business, the constrained LTV represents the estimated commissions we expect
            to collect on each member covered by the policy over the following twelve months. The
28
                                                      36
                                   Verified Shareholder Derivative Complaint
              Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 38 of 65



 1          estimate is driven by multiple factors, including but not limited to, contracted
            commission rates, carrier mix, expected policy churn and applied constraints. These
 2          factors may result in varying values from period to period.
 3
            134.   The 2Q19 10-Q further noted the following, in relevant part, about eHealth’s
 4
     commissions, membership churn, and retention rates:
 5

 6          The constrained LTV of commissions per approved member for Medicare Advantage
            plans increased 15% in the three months ended June 30, 2019 compared to the three
 7          months ended June 30, 2018 primarily due to improved member retention on some of our
            member cohorts, favorable product mix and commission rate increases. When comparing
 8          the three months ended June 30, 2019 to the three months ended June 30, 2018, the
            constrained LTV of commissions per Medicare Supplement approved member decreased
 9
            6% primarily as a result of an increase in member churn, and the constrained LTV of
10          commissions per Medicare Part D approved member decreased 12% primarily due to
            carrier mix. We experienced a decreased member retention rate in the Medicare
11          Advantage members that we enrolled during the Medicare annual enrollment period in
            the fourth quarter of 2018. We believe the reintroduction of the Medicare open
12          enrollment period during the first quarter of 2019 contributed to the decreased retention
            rate since Medicare Advantage members that we enrolled during the annual enrollment
13
            period in the fourth quarter of 2018 were able to enroll in another Medicare Advantage
14          plan or disenroll from their Medicare Advantage plan and return to original Medicare
            during the Medicare open enrollment period. While the net impact of the Medicare open
15          enrollment period was positive to our Medicare business, we expect the constrained
            LTVs for Medicare Advantage plans to decrease in the fourth quarter of 2019 compared
16          to the fourth quarter of 2018, as we expect lower retention rates for Medicare Advantage
            members that we enroll during the fourth quarter going forward.
17

18          The constrained LTV of commissions per qualified health plans and non-qualified health
            plans increased 60% and 34%, in the three months ended June 30, 2019 compared with
19          the three months ended June 30, 2018 mostly due to improved member churn.
20          The constrained LTV of commissions per short-term approved member increased 67% in
21          the three months ended June 30, 2019 compared to the three months ended June 30, 2018
            primarily as a result of selling higher priced plans and an increase in average duration.
22

23          135.   Attached to the 2Q19 10-Q were SOX certifications signed by Defendants Flanders and

24   Yung attesting to the accuracy of the 2Q19 10-Q.

25          October 24, 2019 Form 8-K and Press Release
26          136.   On October 24, 2019, eHealth issued a press release which was also attached to a current
27
     report filed with the SEC the same day on a Form 8-K signed by Defendant Yung. The press release
28
                                                      37
                                   Verified Shareholder Derivative Complaint
              Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 39 of 65



 1   announced eHealth’s financial results for the third quarter of the fiscal year ended December 31, 2019
 2   and confirmed the 2019 guidance. The press release quoted Defendant Flanders, who highlighted
 3
     eHealth’s surpassing expectations and strong consumer demand, stating in relevant part:
 4
            Strong momentum in our business continued with another quarter of meaningful
 5          outperformance against our expectations. Our third quarter results reflect strong revenue
            and enrollment growth in our Medicare and Individual & Family Plan businesses and a
 6          significant investment in our telesales capacity ahead of the Medicare Annual Enrollment
 7          Period (AEP). We have entered this AEP from a position of strength, allowing us to
            recently guide up to the high end of our 2019 revenue and adjusted EBITDA forecast
 8          based on the quality and scale of call center resources in place, the acceleration of our
            online enrollments and strength of consumer demand
 9
            November 8, 2019 Form 10-Q
10
            137.   On November 8, 2019, the Company filed its quarterly report with the SEC for the third
11
     quarterly period ended September 30, 2019 on a Form 10-Q (the “3Q19 10-Q”), which was signed by
12
     Defendants Flanders and Yung. The 3Q19 10-Q contained statements that were substantively similar to
13
     those in the 1Q19 and 2Q19 10-Qs.
14
            138.   Attached to the 3Q19 10-Q were SOX certifications signed by Defendants Flanders and
15
     Yung attesting to the accuracy of the 3Q19 10-Q.
16
            January 23, 2020 Form 8-K and Press Release
17
            139.   On January 23, 2020, eHealth issued a press release which was also attached to a current
18
     report filed with the SEC the same day on a Form 8-K signed by Defendant Yung. The press release
19
     announced eHealth’s preliminary results for the fourth quarter and fiscal year ended December 31, 2019.
20
     The press release quoted Defendant Flanders, who lauded eHealth’s impressive achievements and
21
     exploding consumer demand, stating in relevant part:
22
            I am proud of our achievements in 2019. After raising our guidance twice in the past
23          year, we significantly exceeded our financial and operating targets driven by consistently
            strong execution throughout the year. 2019 culminated with an exceptional performance
24
            by our team during the fourth quarter Medicare annual enrollment period. Our marketing
25          and business development organizations drove record consumer demand to the eHealth
            platform allowing us to grow fourth quarter approved Medicare members in excess of
26          85%,” commented Scott Flanders, chief executive officer of eHealth. “We remain excited
            about the Medicare market opportunity and significant growth potential ahead of us and
27          are looking forward to sharing our outlook for 2020 as part of our fourth quarter earnings
            release next month.
28
                                                      38
                                   Verified Shareholder Derivative Complaint
              Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 40 of 65



 1
            140.   The press release further summarized eHealth’s preliminary results and membership
 2
     growth as follows:
 3
             Fourth Quarter and Fiscal Year 2019 Preliminary Results
 4
             Excluding any positive impact from the changes in estimates to residual revenue for
 5           Medicare Advantage members approved since our adoption of ASC 606 through the
             third quarter of 2019, we expect the following fourth quarter and fiscal year 2019 results:
 6
              • Revenue for the fourth quarter of 2019 is expected to be in the range of $257.5 to
 7
                 $259.5 million with expected fourth quarter revenue from the Medicare segment in
 8               the range of $239.0 to $240.5 million.

 9            • GAAP net income for the fourth quarter of 2019 is expected to be in the range of
                 $53.0 to $55.0 million. Adjusted EBITDA(a) for the fourth quarter of 2019 is
10
                 expected to be in the range of $98.5 to $100.5 million.
11
              • Revenue for the year ended December 31, 2019 is expected to be in the range of
12               $462.0 to $464.0 million as compared to the company’s guidance of $365.0 to
13               $385.0 million. Revenue from the Medicare segment for the full year 2019 is
                 expected to be in the range of $403.5 to $405.0 million as compared to the
14               company's guidance of $318.0 to $333.0 million.

15            • GAAP net income for the year ended December 31, 2019 is expected to be in the
16               range of $31.0 to $33.0 million as compared to the company’s guidance of $20.9
                 to $25.9 million.
17
              • Adjusted EBITDA[] for the year ended December 31, 2019 is expected to be in the
18               range of $89.0 to $91.0 million as compared to the company’s guidance of $65.0 to
19               $70.0 million.

20          Approved Members
21
            The number of approved members for all Medicare products, which includes Medicare
22          Advantage, Medicare Supplement and Medicare Part D Prescription Drug Plans, grew
            88% during the fourth quarter of 2019 compared to the fourth quarter of 2018. The
23          number of approved members for Medicare Advantage products grew 100% over the
            same time period. For the full year 2019, the number of approved members for all
24          Medicare products grew 81% compared to the full year 2018 with approved members for
            Medicare Advantage products growing 88% over the same time period.
25

26          The number of approved members for major medical individual and family plan (IFP)
            products grew 1% during the fourth quarter of 2019 compared to the fourth quarter a year
27
            ago. For the full year 2019, the number of approved members for IFP products declined
28          25% compared to 2018. The decline in approved IFP members reflects weaker than
                                                      39
                                   Verified Shareholder Derivative Complaint
                 Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 41 of 65



 1           expected enrollment activity in the overall individual and family health insurance market
             as well as our continuing emphasis on the Medicare business in allocating our marketing
 2           resources.
 3           February 20, 2020 Form 8-K and Press Release
 4           141.    On February 20, 2020, eHealth issued a press release which was also attached to a current
 5   report filed with the SEC the same day on a Form 8-K signed by Defendant Yung. The press release
 6   announced eHealth’s financial results for the fourth quarter and fiscal year ended December 31, 2019.
 7   The press release outlined eHealth’s financial results as follows:
 8           Fourth Quarter 2019 Overview
 9
             •    Revenue for the fourth quarter of 2019 was $301.7 million, a 124% increase
10                compared to $134.9 million for the fourth quarter of 2018.

11           •    GAAP net income for the fourth quarter of 2019 was $88.8 million compared to net
                  income of $26.1 million for the fourth quarter of 2018.
12

13           •     Adjusted EBITDA was $142.6 million for the fourth quarter of 2019 compared to
                  $51.9 million for the fourth quarter of 2018.
14
             •     Fourth quarter 2019 revenue and adjusted EBITDA include the positive impact of
15
                  $42.3 million in revenue resulting from a change in estimate for expected cash
16                commission collections relating to existing Medicare Advantage plans enrolled in
                  prior to the fourth quarter.
17
             •     Fourth quarter 2019 approved members for all Medicare products grew 88%
18                compared to the fourth quarter of 2018.
19
             142.    The press release included Defendant Flanders’ commentary, and provided in relevant
20
     part:
21
             Scott Flanders, chief executive officer of eHealth stated, “We ended the year on a strong
22           note, delivering the best annual enrollment period in the company’s history and
23           generating financial results that significantly exceeded our 2019 annual guidance across
             multiple metrics, including revenue, GAAP net income and adjusted EBITDA. We also
24           significantly increased our Medicare enrollment volumes and the number of major
             medical Medicare applications submitted online through our platform compared to a year
25           ago – a critical element of our Medicare growth strategy. I would like to emphasize that
             the high level of enrollment and revenue growth that we achieved in 2019 were
26           accompanied by meaningful adjusted EBITDA and GAAP net income margin expansion
27           compared to 2018. Looking ahead, we anticipate the momentum we have built over the
             past two years to continue into 2020, and we believe we are well-positioned to continue
28           outpacing the overall Medicare market growth as a result of our strong consumer value
                                                       40
                                    Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 42 of 65



 1          proposition, the depth of our technology platform and our demand generation expertise.”
            During the fourth quarter of 2019, eHealth worked with an external corporate valuation
 2          consultant to enhance its approach to estimating the lifetime values of plans it sold and to
            incorporate statistical tools to increase the accuracy of these estimates with an emphasis
 3
            on improving member retention forecasting. Fourth quarter and full year 2019 financial
 4          results reflect the impact of the changes made to enhance eHealth's Medicare Advantage
            plan lifetime value forecasting model resulting from this project. Specifically, our fourth
 5          quarter and full year 2019 revenue each included a positive impact of $50.8 million from
            the change in estimate for expected cash commission collections relating to outstanding
 6          Medicare Advantage plans. Of this amount, $42.3 million is a change in estimate in
 7          expected cash commission collections for Medicare Advantage plans since we began
            selling such products through the third quarter of 2019.
 8
            March 2, 2020 Form 10-K
 9          143.    On March 2, 2020, the Company filed the 2019 10-K, which was signed by Defendants
10   Flanders, Yung, Brimmer, Brooke, Goldberg, Livingston, Oliver, and Wolf. The 2019 10-K provided
11   confirmed the financial results announced in the prior press release and stated the following, in relevant
12   part, about eHealth’s application of ASC 606, its revenue recognition practices, its LTV model and
13   related estimations and associated risks:
14
            Our operating results will be impacted by factors that impact our estimate of the
15          constrained lifetime value (LTV) of commissions per approved member. Effective
            January 1, 2018, we adopted Accounting Standards Update 2014-09, Revenue from
16          Contracts with Customers (ASC 606) using the full retrospective method, which required
            us to revise our historical financial information by applying the new standard. The
17
            adoption had a material impact on our consolidated financial statements. The most
18          significant impact of the standard was on our commission revenue. Since the adoption of
            ASC 606, we recognize revenue at the time of plan approval by applying the latest
19          estimated constrained LTV for that product. We estimate commission revenue for each
            product by using a portfolio approach to a group of approved members by plan type and
20          the effective month of the relevant plan, which we refer to as “cohorts”. We estimate the
            cash commissions we expect to collect for each approved member cohort by evaluating
21
            various factors, including but not limited to, commission rates, carrier mix, estimated
22          average plan duration, the regulatory environment, and cancellations of insurance plans
            offered by health insurance carriers with which we have a relationship. On a quarterly
23          basis, we recompute LTV at a cohort level for all outstanding cohorts, review and
            monitor changes in the data used to estimate LTV as well as the cash received for each
24          cohort as compared to our original estimates. The fluctuations of cash received for each
25          cohort and LTV can be significant and may or may not be indicative of the need to adjust
            LTVs for prior period cohorts. Management analyzes these fluctuations and, to the extent
26          we see changes in our estimates of the cash commission collections that we believe are
            indicative of an increase or decrease to prior period LTVs, we will adjust LTV for the
27          affected cohorts at the time such determination is made. Changes in LTV may result in an
            increase or a decrease to revenue and a corresponding increase or decrease to
28
                                                       41
                                    Verified Shareholder Derivative Complaint
       Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 43 of 65



 1   commissions receivable, accordingly. We refer the net commission revenue from
     members approved in prior periods as “adjustment revenue” and our revenue can
 2   fluctuate significantly from period to period as a result of adjustment revenue.
 3
     Adjustment revenue can have a significant favorable or unfavorable impact on our
 4   revenue. During the fourth quarter of 2019, we incorporated statistical tools to increase
     the accuracy of LTV estimates with an emphasis on improving member retention
 5   forecasting. As a result, we recognized adjustment revenue of $50.8 million for Medicare
     Advantage plans during the fourth quarter of 2019, which increased our adjustment
 6   revenue for all Medicare products to $55.3 million for the year ended December 31,
 7   2019.

 8   As we continue to evaluate our LTV estimation models, we may in the future make
     further changes based on a number of factors and such changes could result in significant
 9   increases or decreases in our revenue. Constrained LTVs are estimates and are based on a
     number of assumptions, which include, but are not limited to, estimates of the conversion
10   rates of approved members into paying members, forecasted average plan duration and
11   forecasted commission rates we expect to receive per approved member's plan. These
     assumptions are based on historical trends and require significant judgment by our
12   management in interpreting those trends and in applying the constraints. Changes in our
     historical trends will result in changes to our constrained LTV estimates in future periods
13   and therefore could adversely affect our revenue and financial results in those future
     periods. As a result, negative changes in the factors upon which we estimate constrained
14   LTVs, such as reduced conversion of approved members to paying members, increased
15   health insurance plan termination or a reduction in the lifetime commission amounts we
     expect to receive for selling the plan to a member or other changes could harm our
16   business, operating results and financial condition. In addition, if we ultimately receive
     commission payments that are less than the amount we estimated when we recognized
17   commission revenue, we would need to write off the remaining commission receivable
     balance, which would adversely impact our business, operating results, and financial
18
     condition.
19
     The rate at which approved members become paying members is a significant factor in
20   our estimation of constrained LTVs. For example, during the first open enrollment period
     under the Affordable Care Act, we experienced a decline in the rate at which members
21   approved for individual and family health insurance turned into paying members, which
     harmed our operating results. To the extent we experience a similar decline in the rate at
22
     which approved members turn into our paying members, our business, operating results,
23   and financial condition would be harmed. The forecasted average plan duration is another
     important factor in our estimation of constrained LTV. We receive commissions from
24   health insurance carriers for health insurance plans sold through us. When one of these
     plans is canceled, or if we otherwise do not remain the agent on the policy, we no longer
25   receive the related commission payment. Our forecasted average plan duration and health
     insurance plan termination rate are calculated based on our historical data by plan type.
26
     As a result, our inability to produce accurate forecasted average plan duration may
27   adversely impact our business, operating results and financial condition.

28
                                               42
                            Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 44 of 65



 1          Commission rates are also part of the significant factors in our estimation of constrained
            LTVs. The commission rates we receive are impacted by a variety of factors, including
 2          the particular health insurance plans chosen by our members, the carriers offering those
            plans, our members’ states of residence, the laws and regulations in those jurisdictions,
 3
            the average premiums of plans purchased through us and health care reform. Our
 4          commission revenue per member has in the past decreased, and could in the future
            decrease, as a result of reductions in contractual commission rates, a change in the mix of
 5          carriers whose products we sell during a given period, and increased health insurance
            plan termination rates, all of which are beyond our control and may occur on short notice.
 6          To the extent these and other factors cause our commission revenue per member to
 7          decline, our revenue may decline and our business, operating results and financial
            condition would be harmed. Given that Medicare-related and individual and family health
 8          insurance purchasing is concentrated during enrollment periods, we may experience a
            shift in the mix of Medicare related and individual and family health insurance products
 9          selected by our members over a short period of time. Any reduction in our average
            commission revenue per member during the enrollment periods caused by such a shift or
10          otherwise would harm our business, operating results and financial condition.
11          144.    Attached to the 2019 10-K were SOX certifications signed by Defendants Flanders and
12   Yung, attesting to the accuracy of the 2019 10-K.
13          145.    The statements in ¶¶104-05, 111-24, and 130-44 were materially false and misleading,
14   and they failed to disclose material facts necessary to make the statements made not false and
15   misleading. Specifically, the Individual Defendants improperly failed to disclose, inter alia, that: (i)
16   eHealth utilized accounting techniques that were highly aggressive and overstated membership lifetime
17   modeling assumptions; (ii) the Company depended on direct response television advertising as its
18   primary marketing tool, which attracts droves of high churn enrollees who are unprofitable; (iii) because
19   the Company began pursuing growth that was low quality and uneconomic, the rate of eHealth
20   membership churns sharply climbed from 2017; and (iv) the Company failed to maintain internal
21   controls. As a result of the foregoing, the Company’s public statements were materially false and
22   misleading at all relevant times.
23                                        The Truth Begins to Emerge
24          146.    Before the market opened on April 8, 2020, Muddy Waters published the Muddy Waters
25   Report, contending that eHealth’s aggressive accounting “masks what we believe is a significantly
26   unprofitable business.” The Muddy Waters Report specifically pointed out that membership churn
27   “immediately skyrocketed” after eHealth adopted ASC 606 and maintained that the Company was
28
                                                       43
                                    Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 45 of 65



 1
     “pursuing low quality, lossmaking growth while its LTVs are based on lower churn, pre-growth cohorts.”
 2
     The report further determined that:
 3
             the key driver of [eHealth’s] growth since 2018 has been EHTH’s reliance on Direct
 4           Response television advertising, which attracts an unprofitable, high churn enrollee. To
             generate this unprofitable growth, EHTH has been incinerating cash, which we expect it
 5
             to continue to do until this value destruction slows down or stops. EHTH management is,
 6           in out view, running a massive stock promotion.

 7
             147.    The Muddy Waters Report revealed eHealth’s improper application of ASC 606, noting
 8
     in relevant part:
 9
             The crux of EHTH’s application of ASC 606 is that EHTH books multiple years of
10           commission revenue by claiming that no further performance on its part is necessary in
11           order to collect these commissions. This ignores the reality that EHTH needs to provide
             ongoing service to members and conduct outreach to them in order to retain them. We
12           therefore wholly disagree with EHTH’s recognizing more than one year of commissions
             in each period.
13
             148.    The Muddy Waters Report analyzed the Company’s purported LTV formula and
14
     membership lifetime assumptions and reevaluated these metrics to account for eHealth’s higher churn
15
     rates and changed enrollee profile. Based on Muddy Waters’ assessment, the Muddy Waters Report
16
     concluded, inter alia, that the Company’s current estimates were highly aggressive and that eHealth’s
17
     “practice of estimating lifetimes means that EHTH books three years of future sales for an MA
18
     application even though it should expect to lose 47% of its members over the first year postsale[]” and
19
     that “[w]e believe the company has used its small group of longer-lived customers to justify a three-year
20
     life to begin with, as first-year retention at the company is so poor.” The report’s revised calculations
21
     indicated that the Company would lose 1$402 on every MA customer and the Company’s 2019 revenue
22
     was overstated by at least 25%. The Muddy Waters Report further concluded that, “EHTH’s
23
     overstatement of future commissions booked as upfront revenue by approximately $128 million,
24
     detailed above, means that sales are exaggerated by 33.8%. Meanwhile, after stripping out the inflated
25
     commissions and adjusting for ongoing costs of approximately $135 million, the company’s operating
26
     profit swings to a deep loss, reflecting a lossmaking underlying business model.”
27

28
                                                      44
                                   Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 46 of 65



 1
             149.       On this news, the Company’s stock price fell over 12%, from closing at $116.90 per
 2
     share on April 7, 2020, to close at $103.20 per share on April 8, 2020.
 3
                                        Repurchases During the Relevant Period
 4
             150.       Upon information and belief, during the period in which the Company made false and
 5
     misleading statements and omissions, the Individual Defendants caused the Company to initiate
 6
     repurchases of its common stock at artificially inflated prices that substantially damaged the Company.
 7
             151.       According to the Company’s quarterly report on Form 10-Q for the fiscal quarter ended
 8
     March 31, 2020 filed with the SEC on May 11, 2020 (the “1Q20 10-Q”), the Company repurchased
 9
     4,375 shares6 of its own common stock at artificially inflated prices during the three month period ended
10
     March 31, 2020.
11
             152.       According to the Company’s 2019 10-K, the Company repurchased 14,281 shares7 of its
12
     own common stock at artificially inflated prices during the year ended December 31, 2019.
13
             153.       Due to the artificial inflation of the Company’s stock price caused by misrepresentations
14
     made and/or caused to be made by the Individual Defendants, the Company overpaid for these shares
15
     and was damaged thereby.
16
                                               DAMAGES TO EHEALTH
17
             154.       As a direct and proximate result of the Individual Defendants’ conduct, eHealth has lost
18
     and expended, and will lose and expend, many millions of dollars.
19
             155.       Such expenditures include, but are not limited to, legal fees associated with the Securities
20
     Class Actions filed against the Company and its CEO, CFO, and COO, and amounts paid to outside
21
     lawyers, accountants, and investigators in connection thereto.
22
             156.       Such losses include, but are not limited to, monies that the Company expended, at the
23
     direction of the Individual Defendants, for the Company’s repurchases of its own stock at artificially
24
     inflated prices.
25

26   6
       According to the 1Q20 10-Q, these shares were repurchased “to satisfy employee tax withholding
27   obligations.”
     7
       According to the 2019 10-K, these shares were repurchased “to satisfy employee tax withholding
28   obligations.”
                                                           45
                                        Verified Shareholder Derivative Complaint
                Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 47 of 65



 1
             157.    Additionally, these expenditures include, but are not limited to, handsome compensation
 2
     and benefits paid to the Individual Defendants who breached their fiduciary duties to the Company,
 3
     including bonuses tied to the Company’s attainment of certain objectives, and benefits paid to the
 4
     Individual Defendants who breached their fiduciary duties to the Company.
 5
             158.    As a direct and proximate result of the Individual Defendants’ conduct, eHealth has also
 6
     suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount” that will
 7
     plague the Company’s stock in the future due to the Company’s and their misrepresentations and the
 8
     Individual Defendants’ breaches of fiduciary duties and unjust enrichment.
 9
                                         DERIVATIVE ALLEGATIONS
10
             159.    Plaintiff brings this action derivatively and for the benefit of eHealth to redress injuries
11
     suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their fiduciary duties
12
     as directors and/or officers of eHealth, gross mismanagement, abuse of control, waste of corporate
13
     assets, unjust enrichment, violations of Sections 14(a), 10(b) and 20(a) of the Exchange Act, as well as
14
     the aiding and abetting thereof.
15
             160.    eHealth is named solely as a nominal party in this action. This is not a collusive action to
16
     confer jurisdiction on this Court that it would not otherwise have.
17
             161.    Plaintiff is, and has continuously been at all relevant times, a shareholder of eHealth.
18
     Plaintiff will adequately and fairly represent the interests of eHealth in enforcing and prosecuting its
19
     rights, and, to that end, has retained competent counsel, experienced in derivative litigation, to enforce
20
     and prosecute this action.
21
                                     DEMAND FUTILITY ALLEGATIONS
22
             162.    Plaintiff incorporates by reference and re-alleges each and every allegation stated above
23
     as if fully set forth herein.
24
             163.    A pre-suit demand on the Board of eHealth is futile and, therefore, excused. At the time
25
     of filing of this action, the Board consists of Defendants Flanders, Brimmer, Brooke, Goldberg,
26
     Livingston, Oliver, and Wolf (collectively, the “Directors”). Plaintiff needs only to allege demand
27
     futility as to four of the seven Directors that were on the Board at the time this action was commenced.
28
                                                        46
                                     Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 48 of 65



 1
            164.    Demand is excused as to all of the Directors because each one of them faces, individually
 2
     and collectively, a substantial likelihood of liability as a result of the scheme they engaged in knowingly
 3
     or recklessly to make and/or cause the Company to make false and misleading statements and omissions
 4
     of material facts, while four of them engaged in insider sales based on material non-public information,
 5
     netting proceeds of over $32 million, which renders them unable to impartially investigate the charges
 6
     and decide whether to pursue action against themselves and the other perpetrators of the scheme.
 7
            165.    In complete abdication of their fiduciary duties, the Directors either knowingly or
 8
     recklessly participated in making and/or allowing certain of the Individual Defendants to make the
 9
     materially false and misleading statements alleged herein. The fraudulent scheme was, inter alia,
10
     intended to make the Company appear more profitable and attractive to investors. As a result of the
11
     foregoing, the Directors breached their fiduciary duties, face a substantial likelihood of liability, are not
12
     disinterested, and demand upon them is futile, and thus excused.
13
            166.    Additional reasons that demand on Defendant Flanders is futile follow. Defendant
14
     Flanders has served as a Company CEO since May 2016 and has served as a director of the Company
15
     since February 2008. Thus, as the Company admits, he is a non-independent director. The Company
16
     provides Defendant Flanders with his principal occupation, and he receives handsome compensation,
17
     including $9,798,119 during the fiscal year ended December 31, 2019. Defendant Flanders was
18
     ultimately responsible for all of the false and misleading statements and omissions that were made,
19
     including those contained in the foregoing press releases, most of which he personally made statements
20
     in, and the aforementioned 10-Ks and 10-Qs, which he signed and signed SOX certifications for. As the
21
     Company’s highest officer and as a trusted long-time Company director, he conducted little, if any,
22
     oversight of the Company’s engagement in the scheme to make false and misleading statements,
23
     consciously disregarded his duties to monitor such controls over reporting and engagement in the
24
     scheme, and consciously disregarded his duties to protect corporate assets. His insider sales before the
25
     fraud was exposed, which yielded at least $25.7 million in proceeds, demonstrate his motive in
26
     facilitating and participating in the fraud. Moreover, Defendant Flanders is a defendant in the Securities
27
     Class Actions. For these reasons, too, Defendant Flanders breached his fiduciary duties, faces a
28
                                                       47
                                    Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 49 of 65



 1
     substantial likelihood of liability, is not independent or disinterested, and thus demand upon him is futile
 2
     and, therefore, excused.
 3
            167.    Additional reasons that demand on Defendant Brimmer is futile follow. Defendant
 4
     Brimmer has served as a Company director since December 2018. She also serves as a member of the
 5
     Compensation Committee, Nominating and Corporate Governance Committee, and Strategy Committee.
 6
     Defendant Brimmer has received and continues to receive compensation for her role as a director as
 7
     described above. As a trusted Company director, she conducted little, if any, oversight of the Company’s
 8
     engagement in the scheme to make false and misleading statements, consciously disregarded her duties
 9
     to monitor such controls over reporting and engagement in the scheme, and consciously disregarded her
10
     duties to protect corporate assets. Furthermore, Defendant Brimmer signed, and thus personally made
11
     the false and misleading statements in, the 2019 10-K. For these reasons, too, Defendant Brimmer
12
     breached her fiduciary duties, faces a substantial likelihood of liability, is not independent or
13
     disinterested, and thus demand upon her is futile and, therefore, excused.
14
            168.    Additional reasons that demand on Defendant Brooke is futile follow. Defendant Brooke
15
     has served as a Company director since August 2019. She also serves as chairperson of the Government
16
     and Regulatory Affairs Committee and as a member of the Audit Committee and the Strategy
17
     Committee. Defendant Brooke has received and continues to receive compensation for her role as a
18
     director as described above. As a trusted Company director, she conducted little, if any, oversight of the
19
     Company’s engagement in the scheme to make false and misleading statements, consciously disregarded
20
     her duties to monitor such controls over reporting and engagement in the scheme, and consciously
21
     disregarded her duties to protect corporate assets. Furthermore, Defendant Brooke signed, and thus
22
     personally made the false and misleading statements in, the 2019 10-K. For these reasons, too,
23
     Defendant Brooke breached her fiduciary duties, faces a substantial likelihood of liability, is not
24
     independent or disinterested, and thus demand upon her is futile and, therefore, excused.
25
            169.    Additional reasons that demand on Defendant Goldberg is futile follow. Defendant
26
     Goldberg has served as a Company director since June 1999. He also serves as the chairperson of the
27
     Strategy Committee and as a member of the Audit Committee. Defendant Goldberg has received and
28
                                                       48
                                    Verified Shareholder Derivative Complaint
              Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 50 of 65



 1
     continues to receive compensation for his role as a director as described above. As a long-time trusted
 2
     Company director, he conducted little, if any, oversight of the Company’s engagement in the scheme to
 3
     make false and misleading statements, consciously disregarded his duties to monitor such controls over
 4
     reporting and engagement in the scheme, and consciously disregarded his duties to protect corporate
 5
     assets. Furthermore, Defendant Goldberg signed, and thus personally made the false and misleading
 6
     statements in, the 2017, 2018, and 2019 10-Ks. His insider sales before the fraud was exposed, which
 7
     yielded at least $3.4 million in proceeds, demonstrate his motive in facilitating and participating in the
 8
     fraud. For these reasons, too, Defendant Goldberg breached his fiduciary duties, faces a substantial
 9
     likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,
10
     therefore, excused.
11
            170.    Additional reasons that demand on Defendant Livingston is futile follow. Defendant
12
     Livingston has served as a Company director since December 2008. He also serves as chairperson of the
13
     Audit Committee and as a member of the Strategy Committee. Defendant Livingston has received and
14
     continues to receive compensation for his role as a director as described above. As a long-time trusted
15
     Company director, he conducted little, if any, oversight of the Company’s engagement in the scheme to
16
     make false and misleading statements, consciously disregarded his duties to monitor such controls over
17
     reporting and engagement in the scheme, and consciously disregarded his duties to protect corporate
18
     assets. Furthermore, Defendant Livingston signed, and thus personally made the false and misleading
19
     statements in, the 2017, 2018, and 2019 10-Ks. His insider sales before the fraud was exposed, which
20
     yielded at least $2 million in proceeds, demonstrate his motive in facilitating and participating in the
21
     fraud. For these reasons, too, Defendant Livingston breached his fiduciary duties, faces a substantial
22
     likelihood of liability, is not independent or disinterested, and thus demand upon him is futile and,
23
     therefore, excused.
24
            171.    Additional reasons that demand on Defendant Oliver is futile follow. Defendant Oliver
25
     has served as a Company director since December 2005. He also serves as chairperson of the
26
     Nominating and Corporate Governance Committee and as a member of the Compensation Committee
27
     and the Government and Regulatory Affairs Committee. Defendant Oliver has received and continues to
28
                                                       49
                                    Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 51 of 65



 1
     receive compensation for his role as a director as described above. As a long-time trusted Company
 2
     director, he conducted little, if any, oversight of the Company’s engagement in the scheme to make false
 3
     and misleading statements, consciously disregarded his duties to monitor such controls over reporting
 4
     and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.
 5
     Furthermore, Defendant Oliver signed, and thus personally made the false and misleading statements in,
 6
     the 2017, 2018, and 2019 10-Ks. His insider sale before the fraud was exposed, which yielded at least
 7
     $763,830 in proceeds, demonstrates his motive in facilitating and participating in the fraud. For these
 8
     reasons, too, Defendant Oliver breached his fiduciary duties, faces a substantial likelihood of liability, is
 9
     not independent or disinterested, and thus demand upon him is futile and, therefore, excused.
10
            172.    Additional reasons that demand on Defendant Wolf is futile follow. Defendant Wolf has
11
     served as a Company director since August 2019. He also serves as chairperson of the Compensation
12
     Committee and as a member of the Nominating and Corporate Governance Committee. Defendant Wolf
13
     has received and continues to receive compensation for his role as a director as described above. As a
14
     trusted Company director, he conducted little, if any, oversight of the Company’s engagement in the
15
     scheme to make false and misleading statements, consciously disregarded his duties to monitor such
16
     controls over reporting and engagement in the scheme, and consciously disregarded his duties to protect
17
     corporate assets. Furthermore, Defendant Wolf signed, and thus personally made the false and
18
     misleading statements in, the 2019 10-K. For these reasons, too, Defendant Wolf breached his fiduciary
19
     duties, faces a substantial likelihood of liability, is not independent or disinterested, and thus demand
20
     upon him is futile and, therefore, excused.
21
            173.    Additional reasons that demand on the Board is futile follow.
22
            174.    As described above, four of the Directors on the Board directly engaged in insider
23
     trading, in violation of federal law. Defendants Flanders, Goldberg, Livingston, and Oliver collectively
24
     received proceeds of over $32 million as a result of insider transactions executed during the period when
25
     the Company’s stock price was artificially inflated due to the false and misleading statements alleged
26
     herein. Therefore, demand in this case is futile as to them, and thus excused.
27

28
                                                       50
                                    Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 52 of 65



 1
            175.    The Directors have longstanding business and personal relationships with each other and
 2
     the Individual Defendants that preclude them from acting independently and in the best interests of the
 3
     Company and the shareholders. These conflicts of interest precluded the Directors from adequately
 4
     monitoring the Company’s operations and internal controls and calling into question the Individual
 5
     Defendants’ conduct. Thus, any demand on the Directors would be futile.
 6
            176.    Defendants Goldberg, Livingston, and Brooke (the “Audit Committee Defendants”),
 7
     served on the Company’s Audit Committee during the Relevant Period. Pursuant to the Company’s
 8
     Audit Committee Charter, the Audit Committee Defendants were responsible for overseeing, inter alia,
 9
     the Company’s accounting and financial reporting processes, the integrity of the Company’s financial
10
     statements and reports, the adequacy of the Company’s disclosure controls and procedures, and the
11
     adequacy of the Company’s internal controls over financial reporting. The Audit Committee Defendants
12
     failed to ensure the integrity of the Company’s financial statements and internal controls, as they are
13
     charged to do under the Audit Committee Charter, allowing the Company to file false and misleading
14
     financial statements with the SEC. Thus, the Audit Committee Defendants breached their fiduciary
15
     duties, are not disinterested, and demand is excused as to them.
16
            177.    In violation of the Code of Conduct, the Directors conducted little, if any, oversight of the
17
     Company’s internal controls over public reporting and of the Company’s engagement in the Individual
18
     Defendants’ scheme to issue materially false and misleading statements to the public, and facilitate and
19
     disguise the Individual Defendants’ violations of law, including breaches of fiduciary duty, unjust
20
     enrichment, and waste of corporate assets. Moreover, in violation of the Code of Conduct, the Directors
21
     failed to maintain the accuracy of Company records and reports, comply with laws and regulations, or
22
     conduct business in an honest and ethical manner. Thus, the Directors face a substantial likelihood of
23
     liability and demand is futile as to them.
24
            178.    eHealth has been and will continue to be exposed to significant losses due to the
25
     wrongdoing complained of herein, yet the Directors have not filed any lawsuits against themselves or
26
     others who were responsible for that wrongful conduct to attempt to recover for eHealth any part of the
27

28
                                                        51
                                     Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 53 of 65



 1
     damages eHealth suffered and will continue to suffer thereby. Thus, any demand upon the Directors
 2
     would be futile.
 3
            179.    The Individual Defendants’ conduct described herein and summarized above could not
 4
     have been the product of legitimate business judgment as it was based on bad faith and intentional,
 5
     reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation from their violations
 6
     of duty pursuant to the Company’s charter (to the extent such a provision exists). As a majority of the
 7
     Directors face a substantial likelihood of liability, they are self-interested in the transactions challenged
 8
     herein and cannot be presumed to be capable of exercising independent and disinterested judgment
 9
     about whether to pursue this action on behalf of the shareholders of the Company. Accordingly, demand
10
     is excused as being futile.
11
            180.    The acts complained of herein constitute violations of fiduciary duties owed by eHealth’s
12
     officers and directors, and these acts are incapable of ratification.
13
            181.    The Directors may also be protected against personal liability for their acts of
14
     mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability
15
     insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,
16
     monies belonging to the stockholders of eHealth. If there is a directors’ and officers’ liability insurance
17
     policy covering the Directors, it may contain provisions that eliminate coverage for any action brought
18
     directly by the Company against the Directors, known as, inter alia, the “insured-versus-insured
19
     exclusion.” As a result, if the Directors were to sue themselves or certain of the officers of eHealth, there
20
     would be no directors’ and officers’ insurance protection. Accordingly, the Directors cannot be expected
21
     to bring such a suit. On the other hand, if the suit is brought derivatively, as this action is brought, such
22
     insurance coverage, if such an insurance policy exists, will provide a basis for the Company to effectuate
23
     a recovery. Thus, demand on the Directors is futile and, therefore, excused.
24
            182.    If there is no directors’ and officers’ liability insurance, then the Directors will not cause
25
     eHealth to sue the Individual Defendants named herein, since, if they did, they would face a large
26
     uninsured individual liability. Accordingly, demand is futile in that event, as well.
27

28
                                                        52
                                     Verified Shareholder Derivative Complaint
                Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 54 of 65



 1
              183.   Thus, for all of the reasons set forth above, all of the Directors, and, if not all of them, at
 2
     least four of the Directors, cannot consider a demand with disinterestedness and independence.
 3
     Consequently, a demand upon the Board is excused as futile.
 4
                                                   FIRST CLAIM
 5
                                 Against Individual Defendants for Violations of
 6                             Section 14(a) of the Securities Exchange Act of 1934
 7            184.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

 8   above, as though fully set forth herein.

 9            185.   The claims made pursuant to Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1),

10   that are alleged herein are based solely on negligence. They are not based on any allegation of reckless

11   or knowing conduct by or on behalf of the Individual Defendants. The Section 14(a) claims alleged

12   herein do not allege and do not sound in fraud. Plaintiff specifically disclaims any allegations of,

13   reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with

14   regard to these nonfraud claims.

15            186.   Section 14(a) of the Exchange Act provides that “[i]t shall be unlawful for any person, by

16   use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

17   national securities exchange or otherwise, in contravention of such rules and regulations as the [SEC]

18   may prescribe as necessary or appropriate in the public interest or for the protection of investors, to

19   solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect of any

20   security (other than an exempted security) registered pursuant to section 12 of this title [15 U.S.C. §

21   78l].”

22            187.   Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no proxy

23   statement shall contain “any statement which, at the time and in the light of the circumstances under

24   which it is made, is false or misleading with respect to any material fact, or which omits to state any

25   material fact necessary in order to make the statements therein not false or misleading.” 17 C.F.R. §

26   240.14a-9.

27            188.   Under the direction and watch of the Directors, the 2018 and 2019 Proxy Statements (the

28   “Proxy Statements”) failed to disclose, inter alia, that: (i) eHealth utilized accounting techniques that
                                                        53
                                     Verified Shareholder Derivative Complaint
                 Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 55 of 65



 1
     were highly aggressive and overstated membership lifetime modeling assumptions; (ii) the Company
 2
     depended on direct response television advertising as its primary marketing tool, which attracts droves
 3
     of high churn enrollees who are unprofitable; (iii) because the Company began pursuing growth that was
 4
     low quality and uneconomic, the rate of eHealth membership churns sharply climbed from 2017; and
 5
     (iv) the Company failed to maintain internal controls. As a result of the foregoing, the Company’s public
 6
     statements were materially false and misleading at all relevant times.
 7
             189.    The Individual Defendants also caused the Proxy Statements to be false and misleading
 8
     with regard to executive compensation in that they purported to employ “pay-for-performance” elements
 9
     including equity awards designed to designed to “tie the pay of our Named Executive Officers to their
10
     performance and the company’s performance[]” and reward executive offers if they “deliver long-term
11
     value for our stockholders[,]’”while failing to disclose that the Company’s share price was being
12
     artificially inflated by the false and misleading statements made by the Individual Defendants as alleged
13
     herein, and therefore any compensation based on the Company’s financial performance was artificially
14
     inflated.
15
             190.    Moreover, the Proxy Statements were false and misleading when they discussed the
16
     Company’s adherence to specific governance policies and procedures, including the Code of Conduct,
17
     due to the Individual Defendants’ failures to abide by them, their insider trading, and their engagement
18
     in the scheme to issue false and misleading statements and omissions of material fact.
19
             191.    In the exercise of reasonable care, the Individual Defendants should have known that by
20
     misrepresenting or failing to disclose the foregoing material facts, the statements contained in the Proxy
21
     Statements were materially false and misleading. The misrepresentations and omissions were material to
22
     Plaintiff in voting on the matters set forth for shareholder determination in the Proxy Statements,
23
     including election of directors and appointment of an independent auditor.
24

25

26
27

28
                                                       54
                                    Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 56 of 65



 1
            192.    The false and misleading elements of the Proxy Statements led to the re-election of
 2
     Defendants Flanders, Goldberg, Livingston, Oliver, and/or Brimmer during the Relevant Period, which
 3
     allowed them to continue breaching their fiduciary duties to eHealth.
 4
            193.    The Company was damaged as a result of the Individual Defendants’ material
 5
     misrepresentations and omissions in the Proxy Statements.
 6
            194.    Plaintiff on behalf of eHealth has no adequate remedy at law.
 7
                                                SECOND CLAIM
 8
              Against Individual Defendants for Violations of Section 10(b) of the Exchange Act
 9
            195.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
10
     above, as though fully set forth herein.
11
            196.    The Individual Defendants participated in a scheme to defraud with the purpose and
12
     effect of defrauding eHealth. Not only is eHealth now defending claims that it violated Section 10(b) of
13
     the Exchange Act and Rule 10b-5 promulgated thereunder, but the Company itself is also a victim of the
14
     unlawful scheme perpetrated upon eHealth by the Individual Defendants. With the price of its common
15
     stock trading at artificially-inflated prices due to the Individual Defendants’ misconduct, the Individual
16
     Defendants caused the Company to overpay in repurchasing 18,656 of its own shares on the open
17
     market at artificially-inflated prices, damaging eHealth.
18
            197.    During the Relevant Period, the Individual Defendants also individually and in concert,
19
     directly and indirectly, by the use and means of instrumentalities of interstate commerce and/or of the
20
     mails, engaged and participated in a continuous course of conduct designed to falsify the Company’s
21
     press releases, public statements made in conference calls, and periodic and current reports filed with the
22
     SEC.
23
            198.    The Individual Defendants employed devices, schemes and artifices to defraud while in
24
     possession of adverse, material, non-public information and engaged in acts, practices and a course of
25
     conduct that included the making of, or participation in the making of, untrue and/or misleading
26
     statements of material facts and/or omitting to state material facts necessary in order to make the
27
     statements made about eHealth not misleading.
28
                                                       55
                                    Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 57 of 65



 1
            199.     The Individual Defendants, as top executives and directors of the Company, are liable as
 2
     direct participants in the wrongs complained of herein. Through their positions of control and authority
 3
     as directors and officers of the Company, the Individual Defendants were able to and did control the
 4
     conduct complained of herein and the content of the public statements disseminated by eHealth. The
 5
     Individual Defendants acted with scienter during the Relevant Period, in that they either had actual
 6
     knowledge of the schemes and the misrepresentations and/or omissions of material facts set forth herein,
 7
     or acted with reckless disregard for the truth in that they failed to ascertain and to disclose the true facts,
 8
     even though such facts were available to them. The Individual Defendants were the top executives of the
 9
     Company, or received direct briefings from them, and were therefore directly responsible for the
10
     schemes set forth herein and for the false and misleading statements and/or omissions disseminated to
11
     the public through press releases, conference calls, and filings with the SEC.
12
            200.     In addition to each of the Individual Defendants approving the issuance of the
13
     Company’s false and misleading statements while they were serving as a senior executive and/or
14
     director of the Company, made and signed the Company’s Form 10-K filed with the SEC during the
15
     Relevant Period.
16
            201.     By virtue of the foregoing, the Individual Defendants have violated § 10(b) of the
17
     Exchange Act, and Rule 10b-5 promulgated thereunder.
18
            202.     Plaintiff on behalf of eHealth has no adequate remedy at law.
19
                                                   THIRD CLAIM
20
                   Against Individual Defendants for Violations of Section 20(a) of the Exchange Act
21
            203.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth
22
     above, as though fully set forth herein.
23
            204.     Section 20(a) of the Exchange Act, 15 U.S.C. § 78t, provides, in relevant part, that
24
     “[e]very person who, directly or indirectly, controls any person liable under any provision of this chapter
25
     or of any rule or regulation thereunder shall also be liable jointly and severally with and to the same
26
     extent as such controlled person to any person to whom such controlled person is liable, unless the
27

28
                                                        56
                                     Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 58 of 65



 1
     controlling person acted in good faith and did not directly or indirectly induce the act or acts constituting
 2
     the violation of cause of action.”
 3
            205.    The Individual Defendants, by virtue of their positions with eHealth and their specific
 4
     acts, were, at the time of the wrongs alleged herein, controlling persons of eHealth and each of its
 5
     officers and directors who made the false and misleading statements alleged herein within the meaning
 6
     of § 20(a) of the Exchange Act. The Individual Defendants had the power and influence and exercised
 7
     the same to cause eHealth to engage in the illegal conduct and practices complained of herein.
 8
        206.        Plaintiff on behalf of eHealth has no adequate remedy at law.
 9
                                                 FOURTH CLAIM
10
                         Against Individual Defendants for Breach of Fiduciary Duties
11
            207.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
12
     above, as though fully set forth herein.
13
            208.    Each Individual Defendant owed to the Company the duty to exercise candor, good faith,
14
     and loyalty in the management and administration of eHealth’s business and affairs.
15
            209.    Each of the Individual Defendants violated and breached his or her fiduciary duties of
16
     candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.
17
            210.    The Individual Defendants’ conduct set forth herein was due to their intentional or
18
     reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual
19
     Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the rights
20
     and interests of eHealth.
21
            211.    In breach of their fiduciary duties, the Individual Defendants failed to maintain an
22
     adequate system of oversight, disclosure controls and procedures, and internal controls.
23
            212.    In further breach of their fiduciary duties owed to eHealth, the Individual Defendants
24
     willfully or recklessly made and/or allowed certain of the Individual Defendants and the Company to
25
     make false and misleading statements and omissions of material fact that failed to disclose, inter alia,
26
     that: (i) eHealth utilized accounting techniques that were highly aggressive and overstated membership
27
     lifetime modeling assumptions; (ii) the Company depended on direct response television advertising as
28
                                                        57
                                     Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 59 of 65



 1
     its primary marketing tool, which attracts droves of high churn enrollees who are unprofitable; (iii)
 2
     because the Company began pursuing growth that was low quality and uneconomic, the rate of eHealth
 3
     membership churns sharply climbed from 2017; and (iv) the Company failed to maintain internal
 4
     controls. As a result of the foregoing, the Company’s public statements were materially false and
 5
     misleading at all relevant times.
 6
             213.       The Individual Defendants failed to correct and/or caused the Company to fail to rectify
 7
     any of the wrongs described herein or correct the false and misleading statements and omissions of
 8
     material fact referenced herein, rendering them personally liable to the Company for breaching their
 9
     fiduciary duties.
10
             214.       In breach of their fiduciary duties, five of the Individual Defendants engaged in lucrative
11
     insider sales while the price of the Company’s common stock was artificially inflated due to the false
12
     and misleading statements of material fact discussed herein. Moreover, while the price of the
13
     Company’s stock was artificially inflated, the Individual Defendants, in further breach of their fiduciary
14
     duties, caused the Company to engage in repurchasing 18,656 shares of Company stock at artificially
15
     inflated prices.
16
             215.       The Individual Defendants had actual or constructive knowledge that the Company
17
     issued materially false and misleading statements, and they failed to correct the Company’s public
18
     statements. The Individual Defendants had actual knowledge of the misrepresentations and omissions of
19
     material facts set forth herein, or acted with reckless disregard for the truth, in that they failed to
20
     ascertain and to disclose such facts, even though such facts were available to them. Such material
21
     misrepresentations and omissions were committed knowingly or recklessly and for the purpose and
22
     effect of artificially inflating the price of the Company’s securities and disguising insider sales.
23
             216.       The Individual Defendants had actual or constructive knowledge that they had caused the
24
     Company to improperly engage in the fraudulent scheme set forth herein and to fail to maintain adequate
25
     internal controls. The Individual Defendants had actual knowledge that the Company was engaging in
26
     the fraudulent scheme set forth herein, and that internal controls were not adequately maintained, or
27
     acted with reckless disregard for the truth, in that they caused the Company to improperly engage in the
28
                                                          58
                                       Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 60 of 65



 1
     fraudulent scheme and to fail to maintain adequate internal controls, even though such facts were
 2
     available to them. Such improper conduct was committed knowingly or recklessly and for the purpose
 3
     and effect of artificially inflating the price of the Company’s securities and engaging in insider sales.
 4
     The Individual Defendants, in good faith, should have taken appropriate action to correct the schemes
 5
     alleged herein and to prevent them from continuing to occur.
 6
            217.    These actions were not a good-faith exercise of prudent business judgment to protect and
 7
     promote the Company’s corporate interests.
 8
            218.    As a direct and proximate result of the Individual Defendants’ breaches of their fiduciary
 9
     obligations, eHealth has sustained and continues to sustain significant damages. As a result of the
10
     misconduct alleged herein, the Individual Defendants are liable to the Company.
11
            219.    Plaintiff on behalf of eHealth has no adequate remedy at law.
12
                                                  FIFTH CLAIM
13
                               Against Individual Defendants for Unjust Enrichment
14
            220.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
15
     above, as though fully set forth herein.
16
            221.    By their wrongful acts, violations of law, and false and misleading statements and
17
     omissions of material fact that they made and/or caused to be made, the Individual Defendants were
18
     unjustly enriched at the expense of, and to the detriment of, eHealth.
19
            222.    The Individual Defendants either benefitted financially from the improper conduct tied to
20
     the false and misleading statements, or received bonuses, stock options, or similar compensation from
21
     eHealth that was tied to the performance or artificially inflated valuation of eHealth, or received
22
     compensation that was unjust in light of the Individual Defendants’ bad faith conduct.
23
            223.    Plaintiff, as a shareholder and a representative of eHealth, seeks restitution from the
24
     Individual Defendants and seeks an order from this Court disgorging all profits, benefits, and other
25
     compensation, including any performance-based or valuation-based compensation, obtained by the
26
     Individual Defendants due to their wrongful conduct and breach of their fiduciary and contractual
27
     duties.
28
                                                       59
                                    Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 61 of 65



 1
            224.    Plaintiff on behalf of eHealth has no adequate remedy at law.
 2
                                                  SIXTH CLAIM
 3
                              Against Individual Defendants for Abuse of Control
 4
            225.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
 5
      above, as though fully set forth herein.
 6
            226.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their
 7
      ability to control and influence eHealth, for which they are legally responsible.
 8
            227.    As a direct and proximate result of the Individual Defendants’ abuse of control, eHealth
 9
      has sustained significant damages. As a direct and proximate result of the Individual Defendants’
10
      breaches of their fiduciary obligations of candor, good faith, and loyalty, eHealth has sustained and
11
      continues to sustain significant damages. As a result of the misconduct alleged herein, the Individual
12
      Defendants are liable to the Company.
13
            228.    Plaintiff on behalf of eHealth has no adequate remedy at law.
14
                                                 SEVENTH CLAIM
15
                           Against Individual Defendants for Gross Mismanagement
16
            229.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth
17
     above, as though fully set forth herein.
18
            230.    By their actions alleged herein, the Individual Defendants, either directly or through
19
     aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard to
20
     prudently managing the assets and business of eHealth in a manner consistent with the operations of a
21
     publicly-held corporation.
22
            231.    As a direct and proximate result of the Individual Defendants’ gross mismanagement and
23
     breaches of duty alleged herein, eHealth has sustained and will continue to sustain significant damages.
24
            232.    As a result of the misconduct and breaches of duty alleged herein, the Individual
25
     Defendants are liable to the Company.
26
            233.    Plaintiff on behalf of eHealth has no adequate remedy at law.
27

28
                                                       60
                                    Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 62 of 65



 1                                                EIGHTH CLAIM
 2                        Against Individual Defendants for Waste of Corporate Assets

 3          234.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

 4   above, as though fully set forth herein.

 5          235.    The Individual Defendants caused the Company to pay themselves excessive salaries,

 6   bonuses, fees, and/or stock grants, to the detriment of the shareholders and the Company.

 7          236.    In addition, the Individual Defendants caused the Company to repurchase shares of its

 8   own common stock at artificially inflated prices, thereby wasting the Company’s assets.

 9          237.    As a result of the foregoing, and by failing to properly consider the interests of the

10   Company and its public shareholders, Defendants have caused eHealth to waste valuable corporate

11   assets, to incur many millions of dollars of legal liability and costs to defend unlawful actions, to engage

12   in internal investigations, and to lose financing from investors and business from future customers who

13   no longer trust the Company and its products.

14          238.    As a result of the waste of corporate assets, the Individual Defendants are each liable to

15   the Company.

16          239.    Plaintiff on behalf of eHealth has no adequate remedy at law.

17                                              PRAYER FOR RELIEF

18          240.    FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

19   Individual Defendants as follows:

20                  (a)     Declaring that Plaintiff may maintain this action on behalf of eHealth, and that

21   Plaintiff is an adequate representative of the Company;

22                  (b)     Declaring that the Individual Defendants have breached and/or aided and abetted

23   the breach of their fiduciary duties to eHealth;

24                  (c)     Determining and awarding to eHealth the damages sustained by it as a result of

25   the violations set forth above from each of the Individual Defendants, jointly and severally, together

26   with pre-judgment and post-judgment interest thereon;

27                  (d)     Directing eHealth and the Individual Defendants to take all necessary actions to

28   reform and improve its corporate governance and internal procedures to comply with applicable laws
                                                        61
                                     Verified Shareholder Derivative Complaint
               Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 63 of 65



 1
     and to protect eHealth and its shareholders from a repeat of the damaging events described herein,
 2
     including, but not limited to, putting forward for shareholder vote the following resolutions for
 3
     amendments to the Company’s Bylaws or Certificate of Incorporation and the following actions as may
 4
     be necessary to ensure proper corporate governance policies:
 5
                          1. a proposal to strengthen the Board’s supervision of operations and develop and
 6
                 implement procedures for greater shareholder input into the policies and guidelines of the
 7
                 Board;
 8
                          2. a provision to permit the shareholders of eHealth to nominate at least four
 9
                 candidates for election to the Board; and
10
                          3. a proposal to ensure the establishment of effective oversight of compliance with
11
                 applicable laws, rules, and regulations.
12
                    (e)     Awarding eHealth restitution from the Individual Defendants, and each of them;
13
                    (f)     Awarding Plaintiff the costs and disbursements of this action, including
14
     reasonable attorneys’ and experts’ fees, costs, and expenses; and
15
                    (g)     Granting such other and further relief as the Court may deem just and proper.
16
                                          JURY TRIAL DEMANDED
17
     Plaintiff hereby demands a trial by jury.
18

19   Dated: July 7, 2020                                Respectfully submitted,
20                                                      THE ROSEN LAW FIRM, P.A.
21
                                                        By: /s/ Laurence M. Rosen
22                                                      Laurence M. Rosen, Esq. (SBN 219683)
                                                        355 S. Grand Avenue, Suite 2450
23                                                      Los Angeles, CA 90071
                                                        Telephone: (213) 785-2610
24                                                      Facsimile: (213) 226-4684
                                                        Email: lrosen@rosenlegal.com
25

26                                                      THE BROWN LAW FIRM, P.C.
                                                        Timothy Brown
27                                                      240 Townsend Square
                                                        Oyster Bay, NY 11771
28                                                      Telephone: (516) 922-5427
                                                       62
                                    Verified Shareholder Derivative Complaint
     Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 64 of 65



 1                                     Facsimile: (516) 344-6204
                                       Email: tbrown@thebrownlawfirm.net
 2
                                       Counsel for Plaintiff
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        63
                     Verified Shareholder Derivative Complaint
DocuSign Envelope ID: C937F092-617B-4081-819C-3AA67C9D3DC9
                       Case 3:20-cv-04477-SK Document 1 Filed 07/07/20 Page 65 of 65




                                                        VERIFICATION

                    I,   Yacob Chernet          am           a plaintiff the          within   action. I
            have reviewed the allegations            made       in       this  shareholder     derivative
            complaint, know the contents thereof,          and authorize      its   filing.  To     those
            allegations of which I have personal knowledge, I believe those allegations to be
            true. As to those allegations of which I do not have personal knowledge, I rely upon
            my counsel and their investigation and believe them to be true.

                   I declare under penalty of perjury that the foregoing is true and correct. Executed this _th
                    7/6/2020
            day of __________, 2020.
                                          ______________________
                                          Yacob Chernet
